 

Te Set A ET ig Ba a TW

te eee tt tity te ee eee } no

 

 

 

 

 

 

fe ial eel wet n eage ee sagen PAE eee aes * ee MRR Nhe  . ta, "x a
ear Ren pee Decumae ‘Page 1” OF OT. bo
“CASE TobievOd6S64KB— Bees aedeblled 03/1020: Page acd
. _ Pit fr4
' Qh ;
2099 HAR -9 2 i

IN THE UNITED STATES DISTRICT Ate 20
FOR THE DISTRICT OF MARYLAND | -

 

 

Complaint for Employment
Discrimination

aI
“2

ry Reve Chapman

 

' (Write the full name of each plaintiff who is filing Case No. 26 ev CEG J ft a

this complaint. If the names of all the plaintiffs (to be filled in by the Clerk’s O Yffice)
cannot fit in the space above, please write “see

attached” in the space and attach an additional Jury Trial: = Yes O No
page with the full list af names.) a (check one)

-against-

Zhe. Dept. of the. ARely ~Doyp

ne
4 | awd

r Soa. See. AmiastiShaliod
(Write the full name of each defendant who is
being sued. Ifthe names of all the defendants
cannot fit in the Space above, please write “see
attached” in the space and attach an additional
Page with the full list of names.)

 

 

 

 
SPREE pre ps ate age aioe ES “ana? “hauscpry
: Q . RE eS Ean ee

I.

 

CO ____¥__— OO ce

 

  

ree ARE air = a. ie a= oa
73 Sm a. I ms Babs sas rector Eee ene. vee:

“De suinentl. Filed 03/40/20 ‘Page 2 of 91,

The Parties to This Complaint

A.

The Piaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name “Te Rey R.» Chapman

 

Street Address 714 i. Cheri cs Pale sserd lilay.
City and County BALTI MEE ;

 

State and Zip Code JOB. Z2./7 0 L
Telephone Number (Yio) 4 g- 4442.

E-mail Address

 

The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title Gf
kriown). Attach additional pages ifneeded.

Defendant No. 1

Name SOG, Sea... Abmial.
Job or Title OFC. of The: Comm er.
(if known) pO Bee BO,
_ Street Address m #4 / | .
_ City and County | Vp., lke
‘State and Zip Code 2/235 - b Ya /
. Telephone Number .
E-mail Address.
(if known)

  
 

 

 

 

A

aes

 
   

ep aera me see

c.

fp corer ge serene req mete pg eer ee

TE aE yee le oe Cr RET se Ye eae ed re ay

SCase’t:20:cy: 00636. KB ‘Document 1: Filed 03/10/20"; “Page, ee “of St

Si en ati a

 

Defendant No. 2

Name

Job or Title
Gif known)

Street Address
City and County

State and Zip Code

Telephone Number
E-mail Address
(if known)

Defendant No. 3 .

Name

Job or Title

(if known)

Stréet Address
City and County
State and Zip Code
Telephone Number
E-mail Address

(if known)

22! pane teed

Een ae thet DARIAN, Seon tae

Sisk abe te os elected

DoD ~ DepT. of- Thy ARMY
Corps Heed guanrTans fe.

£5 60) Di feng

AS A hi
DC,

io ea!

ad
2.8°2/0

Pen hg CA} |

 

 

 

 

 

 

 

 

 

4

(if there are more than threé defendants, attach an additional page
providing the same information for each additional defendant.)

Place of Employment

Name

Street Address
City and County
State and Zip Code
Telephone Number

The address at which I sought employment or was employed by the defendant(s)
is: .

 

 

ZLOAO |.

 

 
 

0 Ease 1:20-cv-006S6-JKB ~ DOCUTENTT Filed 0710/20 Pagetoret —— .--— -.

An attempt to secure A Notice of Right from the EEOC
Page #4 of js44, Sec II:

* The Plaintiff request for Jurisdiction is of Other Federal Law: A request to
Proceed in Federal Court without EEOC Notice of Right.

In Brief:

Dec. 30, 2019, Plaintiff called the Md. Ofc. of EEOC @ 800 669 4000; Plaintiff than
was ref. to SSA-EEO Ofc., 866 744 0374, in which Plaintiff left msg., as to the
Complaint Based on being a Pro Se Litigator & of VA standings; not aware of time
limits in filing, to prove why a case should be taken in the US. Courts; to review
issues Classified based on Constitutional Matters & Rulings within another agency
that led to the current state of the Plaintiff. In that, what is unique about this
case is the Element of Relevancy in Pro Se being the issue Courts don't want to
face in...SSR 96-8p; & in support of section 423{d) to mean the length of time out
of work & its prejudicial conflicts. What is legal-ly correct in subject matter? Is
Pro se right on complaint for Mr. Chapman vs, SSA & US. Army, as reason VA don't
step-up to Inter-Agency Matters on Veterans Rights; & in this case what led-up to
the Action of Wrongful Termination.

The Pro se happen to be a Veteran who feel He is not protected @ Relevant Parts.
12 3119, EEO, Ofc., Ms. Crystal Johnson, 410 966 2748, return call number.
Return call was made & no one was in. Plaintiff left msg to acknowledge her call
& as to what steps is needed in this matter.

* Constitutional Provisions like Articles 24 or 26 of the Maryland Declaration of
Rights or Article Ill sub sec 40, of the Maryland Constitution, are specifically
designed ... the purpose of the Constitutional Provisions ... :

 

 
 

LLB Ea

"7 ===" Cage 1:20-Cv-00636-3IKB—-Document 1. Filed 03/10/20-PageSof 1... ...__.-

* With respect to those causes of action, statements or promises made to the Vet
not an isolated incident. The violated Dismissal Standards should had been
considered by the Higher Courts to protect the veteran. Without Explanatory
Opinion by the Supreme Court & the US Atty Gen.¢ discretion should vacate or
reverse lower decision in remand with instructions to instate substantial Evidence
in defense of the Plaintiff (evidence of the meds, the portfolio & other non-
corrected issues). Than Ruled on the Matter of Legal Correctness; documents
tracking SSR, for relevant parts for jurisdiction of the Appeal Council & not that of
the AU: Summary Judgment 2012; to the Rehearing & Rehearing En Banc,
request by Petitioner, A Motion to the 4th Cir. to Vacate ... thus, a traditional
common law action not to overturn the AU, where a Statute establishes
Substantial Evidence violations against (1520) for being out of work in Disability
Law & the resolution of grievances in Merit System cases for pensions. The abuse
is having to live after being violated; the use of opioids; & Unemployment Laws
not enforced to protect under Stress Relief, filed for by Plaintiff: Md Dept of Lic
Labor & Regulations, Sept. Term 2006, no. 00072.

 

 
EEE
r-

 

 

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that
apply):

O Title Vil of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
musi first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634,

(Note: In order to bring suit in federal district court under the Age
Discrimination ia Employment Act, you must first file a charge with the
“Equal Employment Opportunity Commission.)

O Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

ht” Other federal law (specify the federal law):
SSR 96-8 Pe,

O Relevant state law (specify, if known):

~ Case 1:20-cv-00636-JKB Document 1 Filed 03/10/20 Pages ofsr --—

 

oO Relevant city or county law (specify, if known):

 

II, Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as

' briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim ina separate paragraph. Attach.
additional pages if needed.

 

 

 
 

EIEIO CO

TTT TS BSS 1:20-cV006S6-IKB’ Document Filed UsTl0/z0 Page TofS1--—

* Page #4 of js44, Sec Ill:

Plaintiff believe he had enter into the military as a recruiting tool & not that of the
Delay Entry Program in 1985. Plaintiff believe he was not given the journeymen |
level employment in 1992, due to transferring inter-agency with no proof of
promise by the departing Finance Director-SSA; from St. Gov't. to Fed. Gov't,

Plaintiff believe he was “Harmed” due to being a Protected Individual: The
Veteran Service Act; An American with Disabilities: but not limited to.

The Defendants overlook at Relevant Parts that which show’'d Disabilities to the
wide scope of the Law Judges. Thus, the reason why SSA Management stated, |
hope you don't come back; doing the process of being out on leave, prior to
separation from Fed. Service...2005...& that the Pro Se must fail... Memo. Sum.
Dist. Court of Md.

The Military @ Court Martial didnot agree to change Plaintiff's MOS; to save His
willingness to stay in the military; compare to those who were allow to change
MOS to maintain service. Thus, the recon in why Plaintiff was used as a Recruiting
Tool for the War on Terror & not fulfilling contract of 20yrs in the Delay Entry
Program...garrison quarters 1987. Scarred as a soldier; than not being looked at
in the light of RIF, as a Veteran too a Reserve Individua! Force when or if that of a
Gov't shut-down or Fur low, made the Plaintiff feel scarred as well; Personnel had
problems with showing RIF on his personnel forms, as the Plaintiff lack the
respect of that of a Discharged Officer. This hurt when one Enlist or try to be alll
he or she.can be. Sown to Victory & Vanguard in Nature. The US. Army —
Whooraw to God & Country.

 

 
 

 

7 "Case 1:30-cv-00036-IKB~ Dociiment T7 Filetostto/20- Page 8 of 9+

maim nee mere ee, -_ ae

AB ane
4 . ot

DA 349%, Section ll, Terry aR, Chapman,

A) Wewly discovered evidence. Prior to and at trial, Pvt
Chapman made it clear that he had severe feet Problems and that
was the cause of his absences, At trial Py Chapman presented
medical documents from his medical record ¢ocumenting that
problen, ail the way back to hig initial medical eXam, -The
newly discovered evidence is tha Physical Profile Board
Proceedings (Enclosure 1), This document further documents the
severe problems with his feet and algo states that the profile is
permanent and that he is not world wide deployable because of it,
This evidence, combined with the fact that: PVT Chapman has no
previous record, again shows that the Summary Court-Martial

action is very harsh, PVT Chapman was in pain during the time

that these incidents took Place and this pain.was a direct cause
of his absence. If the Summary Court-Martial Officer and the
Convening Authority could not understand thate before, they cannot

lanore the profile,

B) Error prejudicial to the Substantial rishts of the accused,
At the Summary Court-Martial, PVT Chapman made a Motion to
Dismiss Charge II because it was multiplious with Charge I

(Enclosure 2). The Summary Court-Martial Officer (NAT Mitchell)
dismissed Charge II and “informed the accused of such, ,
Additionally, the Sitimery Court-Martial Sf£ficer called pyr
Chapman's attorney, CPT Mescno and informed hin of the sane during

one of the recesses, The Recerd of Trial oy Summary
Court-Martial shows that Charge II was not cismissed,:but that

‘two Figures were excepted and PVT Chapman was found guilty of the

remaining charges This errot was pointed out to the Convening
Authority in the 1105 and 1106 matters, yet tio corrective action
was Taken, Attuened at Enclosure 3 is a sworn statement by CPL
Hugno. — , o ,

C) Appropriatness of the sentence, As stated.earlier, PYT

Chapman has no previous record. He has been in the Army less

than a year and his only crime is that he tag Severe feet
problens, Becausa of these feet problems, (that are well
documented and are not being faked by the patient) the Army has
convicted PVT Chapman at Summary Court-Martial for failing to go
fo.work because his feet hurt, ‘The appropriateness of thig
action, let alone the Sentence, is uncalled for and demands
reversal and/or disapproval, PYT Chapman is not a criminal but a

Soldier with a medical problem. The cure will not be found in..

our military justice System but only in our medical treatment
Facility. The chain of command was aware of this prior to,

during, and after the Summary Court-Martial action, Their cure

has not cured his medical Problems but rather. has acarred hig
record for life, Lo

 

 

 
 

ran

Sie se ceamh. a Fak mine rik, Ri Dm. tae ie me a eee So nee ne ae ne

Case 1:20-cv-00636-JKB Document 1 “Filed 63/0720 “Page Sof 81" ~~~

 

SOCIAL SECURITY ADMINISTRATION
OFFICE OF DISABILITY ADJUDICATION AND REVIEW

ORDER OF APPEALS COUNCIL

REMANDING CASE TO ADMINISTRATIVE LAW JUDGE

 

 

 

 

 

In the case of _ Claln for
Terry R Chapman | Period of Disability and Disability Insurance Benefits
(Claimant)
XXX-XX-XXXX
(Wage Earner) (Leave blank if SMe BS (Social Security Number)
above)

The U.S. District Court for the District of Maryland (Civil Action Number SAG-11-274) has
remanded this case to the Commissioner of Social Security for further administrative

proceedings in accordance with the fourth sentence of section 205(g) of the Social Security Act,

 

The Appeals Council hereby vacates the final decision of the Commissioner of Social Security
_and remands this case to an Administrative Law Judge for resolution of the following issue:

 

* The Administrative Law Judge found the claimant’s medically determinable mental
impairments of delusional disorder, adjustment disorder and psychotic disorder to be non-
severe (Decision, page 3). To support this finding, the Administrative Law Judge.
discussed the reports from non-treating sources Stephen A. Hirsch, M.D, (Exhibit 4F) and
Alan M. Langlieb, M.D. (Exhibit SF) (Decision, pages 3-5). However, the
Administrative Law Judge did not address the opinion of non-examining source C. B.
Moore, Psy.D. (Exhibits 11F and 12F). On November 5, 2007, Dt. Moote indicated the
claimant, as a result of medically détermined mental impairments, has mild restrictions in
activities of daily living, moderate difficulties in maintaining social functioning, and
moderate difficulties in maintaining concentration, persistence, or pace and has
experienced one to-two episudés of decompensation, each of an extended duration.

Exhibit 11F). Dr. Moose,indicated the Claimant has mild to no difficulties With attention
and concentration for simple, brief tasks and routines but may exhibit difficulties on
occasion with more complex tasks and persistence. Dr. Moore also indicated the’
claimant is likely.able to perform adequately in environments with limited social _
interactions and an ability to work at dne*s own pace with minimal stressors and the
claimant is expected to have some difficulty handling changes in environment (Exhibit
12F). Consideration of this opinion evidence is necessary as it is inconsistent with-the

Administrative Law Judge’s finding that the claimant’s medically determinable mental

impairments are non-severe.

 

A | . See Next Page 57

 
 

 

x tee ‘

he ep PO Ca FO me we - : ment-4 —Fited-03/40/28 f ag
, 20 . ap oa . . : a a smn at 4 aah | ie _ =IKB
nines tala aici cnn ee EH OEECV-OOBSE: “D

Bae

16-1473

 

December 2] , 2012
Page 3

Mr, Chapman's RFC? Social Security Ruling (“SSR”) 96-8p states, in relevant part:

1996 WL 374184. The ALJ’s error is not inconsequential According to SSR 96-8p, the mental
activities Tequired by competitive, Temuneratiye, unskilled Work include; Tesponding
appropriately to Supervision, coworkers, and work Situations, and dealing with changes in the

by substantial evidence unless the agency clearly indicates the Weight prven all of the relevant
evidence, Gordon v. Schwerker, 725 F.2d 23} (4th Cir, 1984): see also SSR 96-8p In so finding,
I do not express any opinion on whether the ALJ's ultimate conclusion that Mr. Chapman was

® - Sincerely yours,

fs/

Stephame A. Gallagher
United States Magistrate J udge

2 In finding that Claimant could perform “light work,” and determining that he could perform his
past relevant work as an office worker, the ALJ failed to explain how he considered the medical
. evidence from Dr. Moore, (Tr. 47-49),

 

we oe teal

 
 

woth a am ere SOHOOESE-IKE: ~Bocumabes Fide 63/20/20. bage i Thot 91.”

A, The discriminatory conduct of which I complain in this action includes (check all
that apply):
CJ Failure to hire me.
t Termination of my employment.
i Failure to promote me.
Cj Failure to accommodate my disability.
CJ Unequal terms and conditions of my employment.
[¥ Retaliation.
ia” Other acts (specify): pe) Se - O4 ligadien 1S

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes. }

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

ALVES And 1992 fispecteal Ca The Defua's

Cc. I believe that defendant (check one):

 

MW is/are still committing these acts against me. or 3/06 , OP
0 is/are not still committing these acts against me.

 OPPESSA~ For eT OWA Ii 4-Up Te Ha. Of id C&A .
D. ~ Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

explain):
O race
Oo color
0 gender/sex
Oo religion _. |
O national origin _ ae
C] age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)
fa” disability or perceived disability (specify disability)

OMe Ane ROMnden

OP OS.

 
ome

Hans teach acer 70 ty OBIE IRE” Document + —Ahee 68/40/26--Page Wola! ae.

Page #5 of js44, Sec Ill c:

As a Vol. Worker with VA. Hosp., a Coordinator yell @ Plaintiff, you can't help me
with a dam thing ... for what reason the Plaintiff did not know. Employees |
stated Coordinator has health problems ... but people in authority having mental
& physical issues don't want others to know. That effects the well-being of
others. At the last position Plaintiff held @ the State Ofc., the Plaintiff's
supervisor would say why did you do that; the Plaintiff's response was why did
you give me a manual if you didnot want me to read it; on calls coming to my
work station. Are Blacks not to be in certain positions or around upper
management making decisions? ~ Not limited to those of hate or insensitivity.
The law address issues when authority don't apply Relevancy fairly, equally & in
whole for the betterment of man & the poverty state as a result of being

| wrongfully treated as an employee & a Pro se for Justice.

Sincerely,

Terry Chapman, Pro Se.

 

 
sR ening thy Seen eo eaten lee enon en pb ME 4 Det ecm athe Fee nai ana hae as withee Senha awe

“Case 1:20-cv-00636- IKB Document 1 “Filed 63/10/20 Page 13 of oi

PD eee tn me

E. The facts of my case are as follows. Attach additional pages if needed.
Sex ATlanhpltivrts Ordo atid CH
The Question (6) and .9 Taktemenda
Pren vated Fer Re Citas

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.) .

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

Sen L£xhibiT #8a-d,

B. The Equal Employment Opportunity Commission (check one):

0 has not issued a Notice of Right to Sue letter.
Oo issued a Notice of Right to Sue letter, which I received on (date)

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding. the defendant’s alleged discriminatory
‘conduct (check one):

Cy 60 days or more have elapsed.
Oo less than 60 days have elapsed.

 

 

 
 

 

“0 hoe . ae woe

“Case PT IEOAOUSEIKE “Document -Fited-08/t0/26—Paget4-oF9r/2~ oe

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages .
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. .

¢ See ATGahmena.

 

 

 

 

 

 

 
 

I  ___—_—_—___ OO

CaS81:20:0v-0063623KB “Document 4~ Filed: 03/10/20- Page450f 91:00

Page #7 of Js44, SEC V:

Presently the Plaintiff cannot hold his Head High in Rank or @ the income level of
the College Degrees: Plaintiff live @poverty levels & base it on the lack of
Jurisprudence in applying the law at Relevant Parts. The entitlement is due to
losses in not applying the Law fair & in Whole. The entitlement claim is to help
maintain what life the Plaintiff has left,

Exemplary:

Plaintiff was told he was a model soldier but never received rank due to
documents under seal or never apart of Portfolio. Plaintiff was told that because
he was working in fiscal he could come into a journeymen level in accounting

which never happen.
Punitive:

For not making the Wrong Right when Court Rulings indicated erred judgment &
non correcting of matter; but also include entitlements not limited to those that |
one brought-out in cases where people are treated differently for being
Protected; but those Plaintiff is un aware of. These issues actual damages & any
way to express the hurt monetarily would help to say, loss of income + what had
been stated is about 10million in fairness for issues of ongoing matter in loss of
life to those who also were recruiting tools or the pro se litigant in judicial
matters.

* 2million for Pro se work...who was disabled in the Opioid Crisis.

* 3million for bring to light that of the Recruiters; & the Military for not fulfilling
the Promise. The Plaintiff is still under Doctors Care @ VA who administer the
Opioids.

* Jo determine the bases of damages of the questions presented for review to be
valid toward the loss of income & if the constitutional question had been satisfied
@ relevant part. From day one Plaintiff claim non receipt of journeymen level

 

 
oe : swe : : ’ . ve

no Oh hd ORO -F-DOeEOOESE-GKB-—Docuia sent Bile 03/10/26...Pade 60F 8 ee

position @ SSA up to not being allow to be a part of a Class Action for being a field
_ employee. For not being allow to participate in the delay entry promise of "The

Portfolio" left Plaintiff without that of an Officer, the lack of dignity & income.

Thus loss of income + satisfaction = a lifetime from 1992 to 2005 + 1985 todate

without due, as a military recruiting tools; no pension; & for loss of employment

in the opioid crisis. Plaintiff left gov't @ 50,000 a yr...wrongfully terminated in.

2005.

* If Plaintiff worked until 66; 16x50,000 plus (& overtime & grade increases) =
800,000 +, Est 1.5millionS; the Plaintiff was not able to continue his education, Est
undeterminable @ this time about a 1.5million$; the military 20yrs. of ser., from
1985: Plaintiff would not had been @ Ft. Steward & situations undeterminable
Est: depression was placed on Plaintiff about the “Portfolio”, 1.5millionS. Plaintiff
want more for being Black with no reparations or restitution, Title Vii. Plaintiff is
still feeling ostracized to a Slave Mentality; over worked and under staff, with the
work failing on the ones that get little for their efforts & subordinate ways; hung-
out like he ant nothing; we don't respect Him; & misinformed on the sf3106.

* Harm or Discrimination do to Employment Practices, 2millionS. Not to respect
that of the Pro Se in the judicial system need the Courts to improve Relations:
The same with the Delay Entry Program as a Recruiting Tool. The issue of the
Plaintiff's Relevancy to that of the Defendants, & the adjudication of not knowing
if subject matter is correct, & not correcting the wrongs, 2millionS.

* Compensatory Da mages:

Total to be awdrded in damages 13millionS to the Plaintiff. Atty fees + interest
since 1985, over the amount of the Settlement is to be paid by the Defendants to

' the Pro Se.

* Notes: Not limited to the Color of Law: The reallege of being sensitive to that
which is Harmful to the Victim. A total judgment for Favor in Rank E5; E6 due to

 

 
 

EER ___—<—<—<—<=— i—_

Bee CBS TSOGKOUBIEIRE “DOCUMTENIL “Fited O8/10/20"-PagetPof 94

hardship vs. an Academy life style; Title 2 of the Soc. Sec. Act; My FERS-Pension;
and Total Damages. Reparations & or Restitution, Title Vii : Plaintiff is still feeling
ostracized to a Slave Mentality, the Question remains as to a formula to pay this
as well. POD, Beneficary, Todd S, Oliver, Brother.

The Basis for these amounts are: The fundamental interest of poverty after the
opioid medications on the Plaintiff. The Plaintiff had a job prior to the opioids; &
the gov't did not aid in the veteran’s need for hardship changes prior to
termination. The administration’s errors & the court system’s abuse in discretion
in granting SSA’s Motion in not knowing of legal correctness within their
decisions: and the Military to not adjust to the Delay Entry Promises @ Court
Martial. These judgments must be reversed: Defendants were mal adjusted to
the conditions of the Law. These deviations are mal to the practice of the law.
Malfeasance by Defendants to the Plaintiff not to adjust to the evidence of the
Plaintiff to correct the wrong in adjudicating what matters, is relevant.

Sincerely,
Terry Chapman, Pro Se,

Jan. 28, 2020.

 

 
a

omens am east SOEV-OUSSOIRE “DOCUMENT 1- ited! OS/t0/20- Page-18-of 94+ ee

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: ( 1) i is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support

"after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: “3 - P , 2020.

 

 

Signature of Plaintiff AALS LA DITLEAT
: Printed Name of Plaintiff “/ER ay A. Cc ha Pm Aaf

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys
Date of signing: 20.

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Address .
Telephone Number
E-mail Address

 

 

 

 

 

 
 

wt nt ease $20-cn08036-JKB--Déetiment1-—Riled-03/10/20 Page 19.0f 91.

In The United States District Court for the District of Maryland
Baltimore, Md. 21201 -

(410)

Terry R. Chapman
Plaintiff
V.
Soc. Sec. Admin. & The Dept. of The Army

Defendants.

 

NO.

(Plaintiff's Home Address)

Terry Chapman ~ Pro Se

(410) 468 4442, 443 -§92-/O60 —
714 W. Cherry Blossom Way

Baltimore, Md. 21201

 

 
 

 

sentient JCASE-1:20-6V.00636/IKB.-Décliment 1. Eiled 03/10/20: Page.200f94..

Question(s) and Statements Presented for Review:

MSPB - Doc.# PH-0841-0440-I-1; Public Law 102-166-Nov. 21,
1991:105stat.1072,102d Congress.

SSA - Ref.: Supreme Court File # 17-0471; and
Ath Cir. Case # 16-1173. |

MSPB - Case # DC-3443-97-0153-1-1(12-16-96)
EEOC - Appeal No. 01a23860 (BMFJ) (2-22-02).

DLLR - No. 00072, Sept. Term, 2006; cc#24-c-05-007687, Appeal #0511238; Stress
Relief Act, Rule 7 & Article 8 for unemployment, Appeal #0607151. —

US. Army - DA 3499, Sec II (1985 - 1987).

In Brief: Jurisdiction for Wrongful Termination and Restitution of loss(es).

I'm filing to this Court for Jurisdiction & the Judication of a Wrongful-Termination
of Employment: Federal Gov't & Military Service. At the time of Plaintiff's
separation from the Federal Gov't. & Military Service; SSA, & the Dept. of the
Army, were the agencies of record; they had records that Mr. Chapman was
under and is still under medical care: now as a Disdbled Veteran. Plaintiff, the
Petitioner try(ed) to get SSA's management to help as his disabling conditions
worsen: The Petitioner received false information about the forms he was to
sign and return back for separation from federal service; as the Plaintiff failed to
understand what the forms in his separation package indicated; and if He was
mis-led (Military & Federal Service). lam petitioning this Court to review the ~
Attorney General of the U.S., & The US. Supreme Court's review of the
Constitutional Matter in Terry Chapman vs. SSA: case # 17-0471(2017): & address
The Md. Declaration of Rights, as to Mr. Chapman's recourse in taking jurisdiction
in Mr. Chapman's Wrongful Termination for restitution of loss(es)) as a citizen of

 

 
 

I £ETS___

-* woe,

(tein. Case 1120-¢v.00836.JKB Daciimerit 1. Bd 03/10/20. Page 2Vf 91

Maryland.

Unable to get Relief from the Supreme Court on a matter of Law, from the 4th
Cir., to the lower Courts; as a 100% disabled veteran since 2005; in that the
Plaintiff was not protected by OPM nor SSA where he was separated from work.
Plaintiff lost his FERS Pension and had not been able to get Representation, in
legal matters. Acting as Pro Se, yield little in his efforts to get disability retirement
from SSA; as well as proving relevance in being under Doctors care and on opioid
prescriptions in 2005, the year of separation. Plaintiff's separation was done, by -
phone to the Phila., Pa., Regional Office of SSA and OPM: because of the lack of
hands-on counseling needed in this issue, Mr. Chapman was out of work from the
Glen Burnie Field Office in Md., and unable to do any work with pain.and opioid
induce issues. So, Plaintiff asked the Maryland Human Relations Commission to
accept this case, but was advise to the Md. Court of Special Appeals, in hope that
relief-would aid in Plaintiff's quest for getting his FERS Pension; his Disability
Retirement and his Rank as per stated to him in the Delay Entry Process of the
Military. Due to being a federal matter, the State was no help. |, Terry Chapman,
is writing to find-out, if there is anything I can do at this time to receive help from
your Magistrate; toward a decision that will yield a favorable outcome for Title 2 —
of thé Soc. Sec: Act; my FERS Pension; and Promises made from The Dept. of the
Army; since some of these issues are out of this Court & the 4th Cir., of prior
Rulings @ Relevant Parts?

To Conclude: —

Your Honor, Mr. Chapman separated from Military Service, in which he believed
He was to enter at the rank of E5, & with a signing bonus, based on his Portfolio,
1984. Then, Mr. Chapman vs SSA (MSPB) Appeal 06-24-1997, Chapman argue,
Merit in Adverse Action: than at the 2009 and 2010 Remand issues for T2: than
2017 on the 4th Cir. level, for the jurisprudence's in the law, pleading for the
Plaintiff's Rights at Relevant Parts. SSA use only portions of the law to address
disability of a disabled veteran of the Arm Forces. | was not heard on these issues .
as no Judge would take-up the Rules established in prior cases. Unless

 

 
 

0D SESSEOES'S'SS sSSc OSS r@gER

Bote ET

Hees cn tise GaN UDERE IRE DocUMeMtd: Pied ears o/e0~Pays SoFeR oN

the Agency or the Judicial Body uphold the Rights of Due Process, the individual
will be discriminated against his/her Constitutional Rights; and the agency will not
be bond to ensure the individual the nature and scope of that Constitutional
Right. I'm arguing the fairness that lead to the action; and that which lead too,

! not being heard by the US. Atty. General and the US. Supreme Court. This
implies a judgment of the Court deciding the Matter as oppose toa proceeding in
which the Merit of the cause of action (were not-reached, e.g.,). Public Law
102-166- nov.21, 1991: 105 stat.1072, 102d Congress. Incase # DLLR - No.
00072, Sept. Term, 2006, the Judge was prejudice to Mr. Chapman, in why
Management was trying to oust Mr. Chapman. Mr. Chapman stated that
Management told him, "I hope you don't come back. Mr. Chapman asked the
Judge to question Management about the issue & the Judge did not question why
Management had ousted Mr. Chapman; as Management continued with more
mere. procedural formalities to close out Mr. Chapman's case for no
unemployment & no worker's compensation; saying He quit his job vs. He resign
due to Health. Then, Mr. Chapman's reason for why the Judge did not show just
cause for not questioning Management's part in ousting Mr. Chapman, was not
heard in rebuttal; common to all aspects of the Veterans Act, and why the
violations of Mr. Chapman's Rights in accordance to the Stress Relief Act, DLLR;
but not limited to what was mounting(I solicit the Court to address Citizens Right
to be heard on all levels)(in SSA discrimination on Plaintiff: females vs. males;
male vs. male or more SSA discrimination on Black Men; or the medicating of the
Veteran in Doctors' Care). Mr. Chapman would like full judiciary authority in
applying of laws in this matter of Disability and Wrongful Termination; & a review
of the writ of Certiorari filed Aug., 2017: If not a matter of ones rights, per Rule
10; but a judicial discretion: the right to be heard is part of due process, & due |
process is constitutional; which is compelling to the same group of people who
think Arguments are given more weight to rich people than those characterize as
Pro Se; or to the average American seeking justice. The last step of being Judge
Fairly is the Highest Court: The relevant element is Due Process. To be Heard.
This fulfilling matter is the Constitutional Element-for Justice. | believe
discrimination is due to not applying the law to all people: This allow the
winning party(s) a decision(s) to stand in the Higher Courts against the Prudence

 

 
aa oe oe ve sorte Pod

Macon «eee 90)-CY-OO8SB"IKB-—Docamentl—Filed-03/10/20-Page-23-OF OF. ana.

in the Law & the Institution to reign or stand over Citizens as lord over how to
apply the law for control over the mockery of mis-stakes; or slavery to the
controlling party to keep the pattern of the little man from being heard! That is
the Discriminatory Element, | have been facing @ Relevant Parts.

Petition for Consideration: -

lam petitioning the court for jurisdiction in a matter of law to help a Maryland
Citizen of Baltimore City: to be heard over a legal Constitutional Right. Petitioner
had been denied by several! agencies and is seeking recourse on these matters.

The lack of due process in the law for jurisprudence for a fair hearing ... to
determine a decision without errors or prejudice ... preconceived in judgment for
being protected from that which constantly face the Black Man and Disabled ,
Veteran and a Pro Se: A Pro Se with limited resources do not get the same
.respect as an attorney within the juridical system: but not limited to cases of
discrimination in the Federal Gov't. But to uphold Rights, taken away due to the
Supreme Court not wanting to hear Writs of Certiorari: or taking-up causes when
the US. Atty Gen., is not willing to review or made to hear, as stated in the
_ attached documents of Exh. #7f: or for not having the Circuit Court to address
precedents of prior rulings addressing Relevant Parts: or the lower Courts not
willing to overturn an AL's decision, with substantial evidence by the petitioner in
place as a defense to show Defendants their errors: and how the defendants have
and had been prejudice toward Petitioner. Thus, the Original Complaint of the
Law in whole vs. a wide scope of the AU's imagination for being able to feel the
Petitioner's pain and argument for working under pain in past relevant work (&
not being able to do past relevant work) that lead to the disabilities and chronic
issues: and the prescriptions prescribed by VA Medicai Hospital that lead to the
separation from work: and bed dependency: or a period of disability once the Law
was material in-the Dist. Ct. of Md's proceedings’ "for being out of work for at

least a year as Relevant”.

The Act

 

 

 
“ wre wos lla toe lo .

pee tetra Etat earache es

a .

aa ae a ae ie ew a St raat

"Ease T36-CV-00636-IKB Document 1” Filed 03/10/36 “Page ST of ST

Sec.3. Purpose.

(3) to confirm statutory authority and provide statutory guidelines for the
adjudication disparate impact suits, under title vii of the Civil Rights Act of 1964
(42USC 2000(e) et seq.}; and to respond to recent decisions of the Supreme Court
by expanding the scope of relevant civil rights statutes in order to provide
adequate protection to victims... |

Relevant scope could also respond to the Americans with Disabilities Act of 1990.
Reasonable and good faith efforts. e.g. complaining party, appellant |
demonstrated, that a respondent uses a particular employment practice that
causes a Disparate Impacts; with respect to T2 or (Title2); a scope outside the Law
to avoid a disabled veteran from T2 of the Soc. Sec. Act for Disability Retirement,
when out of work for more than a year: on opioids by the Veterans Admin. Health
Care, which led to no FERS Pension in Aug. of 2017, age 62: and a Wrong-full
Termination from Federal Gov't. Service in 2005: As well as Good Cause for
needing help in Chapman vs. OPM: and if possible to address the help to allow |
Mr. Chapman into the Class Action Suite, Black Males against SSA; that denied
him, due to Mr. Chapman being a "Field Employee" and not of HQ in Woodlawn,

Md.
42USC
2000e-4

Note. An employer shall not be excused from compliance with the .
requirements, sec.111. Education and outreach targeted to individuals who
historically have been victims of employment discrimination. In hopes that |
don't remain without my FERS Pension or Title 2 Retirement; and other issues of
Merit; The US. Military. So |

| thank you very much Chief Judge.

Terry R. Chapman, Pro Se,

 

 

 
 

 

ros 7 : a cae feet

Se! aan a antaricnore Saget 96 in00636-IKB—Decumelat 1. Filad.OS/10/00.. Pagé 25 of 94.7

Parties Associated with Case

* The US District Court for the District of Maryland, 101 W. Lombard St., Balt., Md.
21201.

* US. MSPB, Clerk of the Board, 1615 M. Street, NW., Washington, DC. 20419.

* US. OPM, Retirement Ser. - Appeals, Rm# 3449, 1900 E. Street, NW., Wash., DC.
20414-3551.

* DOD-Dept. of the Army - Corp. Headquarters Ofc., 1500 Defense Pentagon,
Wash., DC. 20310.

* SSA, Alty Bidg., 6401 Security Blvd, Woodlawn, Md. 21235-6401
* U.S. EEOC - 131 M Street, 4th FI., Ste# 4nw02f, NE., Wash., DC. 20507-0100.
* U.S. Dept. of Justice, 900 Penn: Ave., NW., Wash., DC. 20530-0001.

* DLLR - St. of Md. Ofc of The Atty Gen., 500 N. Calvert St, Ste406, Balt., Md.
21202-3651. .

* Md. Disability Determination Service, 211 Schilling Cir., Hunt Valley, Md.

 

 
ome

Poo

Table ‘of Contents

Table of Contents of Records Extracted _.......... it

Table of authorities eee iii - iv
Statement of The Case | retest 1-4
IssuesPresented ss | 5-8
Statutes or Rules Involved bavesees . 9-12
Statement of The Facts ees 13-17
Argument rs . 18 - 26
This case is based on erred judgment or Authorities discretion for granting

- Appellees' Decisions to stand against Appellant's Claim (s} “eee 1-26
A.) Release from Military Service with pending issues. _ .......... 19-21
B.) Errors by SSA -- Called "Harmful Errors". | i eeeeeee 21-22

C.) Release or Separation from Federal Ser. without a FERS Pension. 22: -

D.) A Black Male, not being allow to enter into the current Class Action Law Suit
against SSA for being in a Field Office Component of SSA verses a Headquarters

Office Position. .  aseaees 22 -

In Brief weer 237

Conclusion . | | 24 -25

Certificate under Rule 8-112, 26 -
Certification of Service | apenas 26 -

Case History | EQ1-£04

 

 

Nenana ae ins aera ae reo ded ote HC “DO CUTTS nt't-- Filed-03/10/20~ Page-260f 94=

 
sees Sn Gage 1:20-6v-00836-JKB. Document 1. Filed 03/10/20" Page 270191)

Table of Contents of Records Extracted

Docket Entries , | wieteeereaceteneens Exh. #1- 4
Complaint ovevegeesenaueneens Exh. #5 -

»  FactsCommoninallaccounts £2 2 2 2 iiieeeseeeseree Exh. #6 -
Agencies Decisions i iecneneeene Exh. #7 -
ST. of Md, DLLR : ena : Ta.
EEOC | Saaeeeseeeesnees bene 7b.
Soc.Sec,Admin i itnaeeetaeee 7¢.
OPM . o | | a Seeeeeeees 7d.
MSPB ee vee TR,
US.Atty.Gen. Office i eddttttreaeeeee 7F.

Veterans Admin rane aeeaetaeeneeees 7g.
DOD-Dept.ofTheArmy seeseseneaes 7h.
Congressional Inquiries hi iceseeeseteees 7i.
Court Decisions a iennentaees Exh. #8 -
District Court Rulings es ces 8a.
Circuit Court Rulings | | a eatetesesenvenens | (8b.
Supreme Court Ruling nee naesene seveeeeee 8c.
US. Army Court Martial seveesssuesie seseee 8d.

il

 

 
 

COS Cc 4 7>_o "ee

oh esas sh OODSSC-IKB: “Document't—Filed 08/46/20 Page 28.01.94 Laine mnec mec

Table of Authorities
Supreme Court Case
Terry R. Chapman V. Commer Soc. Sec. Admin.
No. 17-0471 (2017).
Other Federal Cases

4th Cir. Case # 16-1173.

Terry R. Chapman V.. Commer Soc, Sec. Admin., No. WMN-14-3761

Terry R. Chapman Vv. SSA, No. 1:11-cv-00274SAG; 1:11-cv-00274PWG;
1:14-cv-03761. \

Terry:R. Chapman | Vv. ~MSPB, No. PH-0841-17-0440-I-1, (6-15-18)
(5-16-18). .

EEOC.Case No.: Class Action against SSA, (BMFJ) 120-99-6378x; (11-9-1995)
- 120-99-6379x; 120-99-6380x;

EEOC Appeal No. 01a23860 (BMFJ) (2-22-02).

MSPB - Terry R. Chapman v. SSA, No. DC-3443-97-0153-I-1 (12-16-96) & its
Appeal.

Maryland Case
DLLR - No. 00072, Sept. Term, 2006; cc#24-c-05-007687; Stress Retief Act, Rule 7.

24-c-05-007687

U.S. Military - D.O.D.

US. Army - DA 3499, Sec II (1985 - 1987).
Statutes and Rules

 

 
 

ee ae the ee

 

 

| mas age-4s0-ey-00636-IKB—DocumentL...filed.03/10/20 Page 290f9t

Maryland Declaration of Rights.

The Stress Relief Act Rule 7.

Rule 8-602.

Sec.111. -- 42USC.2000{e), but not limited to.
Title 5USC

Title 38USC

Soc Sec Act Title 2

Forms

Request for & Consent of information from Claimant’s Records - VA 3288

- Authorization for Source to Release Medical Information to the Soc Sec Admin -

SSA 827s

Certificate of Release or Discharge from Active Duty - DD214 & Correction to DD

Form 214 the DD215.

But not limited to those the Plaintiff is unaware of (the Readjustment Act or RIF,
relief or consideration to a Disabled Veteran) to incorporate with the US. Dept. of

Veteran Affairs findings.

 

 
Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 Page 30 of 91

MalAay 10} Jog

“SJUEPLOlaG

 

Auwdy aul jo ‘ided ey, ‘dog 9 “ulLUpYy ‘985 “90S
“A
“PUIE|d

ueludeyy "y Awa

‘ON

‘PIA JO 29143SIG BY 40J NOD JHISIG S/N BYL UI

 

 
os TEPCETES HIRI “aL lent: Sr emus sates rams - any ormeares, Pe mie ee ST eae eR TECH ATE *

 

 

Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 Page 31 of 91

"ajeas yo

SIUETE JO ANSs! 94) Ul ssausle} MOYs 0} :(P)SEe'g'ddy"ypay Meq 84} Ul AYWOpUN
‘(Q)Op'y'207 soUeVOdWI JeUoidaoxa JO suol|sanO = *jeIJUanbasuosu! JOU

SUE SIOLa By} B1BYyM quawinzop S14} U! Jas sjuNOIIe 8Y) [eB (PRET “WD Up) LEZ
PZISZL 94 Ie ‘PBT PZLEIM 966T ‘d8-96 USS 01 148/aM BulUsisse you ul ‘aaipnfaid
JE S1OASS BY} JOY] 9DUL}RS SAIUIELg BY} Pjoydn oO} suoIsi9ap solid 0} adURAa|aL
gunesipul -SUO!}PUOd d1uo1y2-yNU SJMUIE}d BY} YOOLIAO Jey] Jaye jesaj Hp
jeaqewesisiy}, — :yinouI9 4J9Y4] Ul BdUap|adaid Bulpulq ioU st UoIUIdO paysijqndun
94} JEU) JUSWAJE}IS $,11NIIID YI BY} JO MalAal JO UOIUIdO Sulpulq e aig

O} “JAW JOU 919M SUO!ESIGO WesONIaD aYf, ‘UOIDa10I1g ;eNby JO} JUaWpUsWY
UIT 4 Ssasppe jou IjIM synod ayy AYM Ino puy 03 BujA4} JuRIJaddy ay) Yar
SIU] “MBIASY palusq no? atuasdns ay) pue :4a}}e,J au} ssauppe oO} IYUBy 4194}
PSAIEM SI1}}1O $,,24auaD Aauoy “Sf ay ‘Buijny jeaddy Jo WNdI9 Yip e Yay

‘(O66T JO PY ‘qesiq ‘eA) dod SIa4OM JO QuawAo;dwaun

40 ‘71 40 uolsuad sIy INOYUM “3,A0D Wo4dj UO}eIedas Jaye 10 a1ojaq

(VOJA) UesaZ9A 2 Se S{USIY SIH BuNsaqONd Ul BUI{ISUNOD OU PaAladaz jueyadde
au} -SalByLy SUBIAIA/ 40 "Jdaq ay} Woy Al|Iqesip %OOT BuIAlaoas Jaye ‘UIO04

‘UOISUad SHA
& INOYUM "7,AOD [esapas SY} WO} BdIAJaS WIJ UOIPUILUIA! |NJBUOIM & ‘APDJIUL

"WSS Jsulese sae] 4Ie)/g 40f ays UO!e sseld e S| anss! yXaU BUL

‘ONO WO, Adquy

AJPUINAL SI] JO dn-ayew 3y} ul ‘PuNnosSyIeq 999{|O9 pue YOM UO paseg 419e11U07
Wwessoid Asjuq Aejaq ay, pue Jueasias duninsay a2 Ag payeys se ‘cq jo yues

241 JOU YUM -Ajjeolpayy pue ajqesouoH ‘asseyosip Aseyjiuu e smojfos yulejdtuos sty]

HIE} BY} OF |NJUUeH syUawale jelipnfasd
MOYS SJOJJ9 UBYM ‘Apauias [eda] e 1Of 19}, eA) [2UO!INNSUOD e Ul UdlIpsiunt
JO} SONUSAL POW!) YUM Yd] JUspisas PUBJAJE|A] © SULBDUOD Jae] SIU

3Se) aYyi{ 4o (s)}UdWAaeIS

 

 

 

Sree Somilr tp me So ge mea CaO mee Tang RR ag,
Case 1:20-cv-00636-JKB Document 1. Filed 03/10/20 Page 32 of 91

SPIMe 1eY] RAD SI WIH UO UOlJeUsLUIIDSIG 3,A05 224} MoUs 0} SutAs} s| uewideug
‘SIA, “URLUGEYD “1A 40J yDeQ-Ia5 e 0} pay ,SalqI|eW0+ jeanpasoid,, JO anss! yoeg

éjje 40g Apseg

JO anss! y9e]g ayy ssaippe OU pue |[e 40} Aed ssaippe sqysiy s uawoy pue Uayey)
Q3J ue Ja8uo; ou s! aPeID ul UO!IJeUFeYS UOU Jaye Sanss] JUaIND JO ade] ay]

OO] UONRUILULDSIq JEUORN ISU] JEU SIMOH =—“y0M aes 34} Sulop uonlsod
1€Y} Ul ‘ZT-S5 UaAIZ a4amM SaYYAA PUe UdUOM [eJaAas ing “WSs JO ssaAojdwia pue
UOIUN jeI0] /e4aPa4 9u} YUM adUeAAIIN Ul payoddns se ‘ZT-SD © 0} uewAaUINOs

0] asnjos JuaWaseuey daddy iey) sauias sSoTOQ-yD ese uoljsod eul sem "\

"103 ssa20e sey

saho|dwy $,OH SUOI}eENys 0} JUaWASs!YsUeJJUaSIG JO JUNO|g ay} sAeMIe st BaAo0|dWy
Pals ay, {JOU plp UoNeNys ouues BY} Ul SIBQUIDL SSB] JAYJO YB |DUeAaIB

24} Ul apes 04384 eB paalavas aos Ay) saisuady payeys aaoge au} Jo aqey

OY} UIYUM ,,UO}ezeuseW),, SuljYysiy daayoyseyauQ “junowe Ajeyauow eysnf
UeY} 49410 Suiyjauios / ‘JUBWA}}VIS 34} Ul JOY padoy ssayjo pue UeUdeYy “Uy se
SSP9J9uU! BpPess OU YIM <[Njayey % SuipeiZap Ajjeuoiowa ‘ynyuuey ‘AIOJEUILULISID
ase asayj :dn-Sulwioo daay puey pjaly ay} pue ouSay asnoy ul ayy ayi|
SJUsW3Ie}s “UES “SDH YUM ayins ay} Ul papnyjoul jou ase Ua! 49e/g plaid; ind
:pled Japun pue paxs10m Jao ‘payoo] 4aA0 ale SadIO platy @Y} U! SYxde/g Jeu} 3}e1S
0} dulAy3 sem uewudey “a ‘q/# BoUAapIAg ‘aoNsNf 104 Sajey YOe]g “SA WSS Ul SY

‘oda pajajduwosun ue ajajdwioa

O} aNss! puetuay Sy} plore 0} WOdas 34y By} ajouma Ajasa yng :,Ayigesia,,
do} 428A B URYI BIOLU JO} 4JOM JO INO Bulaq JO} SIL (s}pjojdo payesipul spsozau
JeES|paw Jaye “7,A08 jesapaj ay} WoOds ‘Z af] 40 UOISUag ON *Z86T Ul Sanss|
PesopoUN YUM suisseyosip ‘sny| * ,OfJOJOg BY, JO dn-ayew ay} ul YIM snuog
JUSLUAST{US 34} pue “Gy JO yUeY SuiUJeWas BY} 4Os AJOSIY YIOM OU 2g aBa}JO9 404
€4 $0 yUes Mos AjUO O1ojt0d ayy AYM pue ‘punosZyaeq Yom pue uoneonpa uo
paseg ‘cj yues jo dusiwojg Aug Aejag Areqjitu Joy ‘|Jamog JURaSIaS sulyinugay
g9npodd 0} JOU UOIs|Dap s,AJeU|IA] AY] JaAOIUN JOU Saop ssaz0ud anp |einpasoud
3€Y} Bd1}0U Jueljaddy ay) —* Aq Jeu04 asa, 2 se ‘ssadoug ang jP4npaaold

0 1X92U09 943 Ul (SBUIPULY 943g) SIYSiy s,juUeljaddy uo payeujzuaouOd ‘saayaddy

SRT toae sven opm ace seecmgcyiitee  — m rri  e  emme a O

OTR ROOT RTM ETST METAR SSeS pen: or So CAS ED TO ET eRe Segre wee ne scam SETTER SE RET SEAS YOREET SOARES 5 Be eo:
> = nos soft ne “ mn t wok

ew, rg Bs

EEE IESS'SSSISSSS Ss =

 
 

a a

Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 Page 33 of 91
O}EOIPU! SJUBWINDOP “JUaWIIAaY AfIqesig 404} ‘Z apy payjea soy "28S ‘30S oul

‘PBET ,ON0J140d,, SIH UO paseg SJ Jo yUeL

Ajjua pue sueak QZ 10} wes8oig Asqug Aejaq ay] Jo wesUOD jeulsluo 3yz JOU sem
PUue [00 BUlzINIIaI B SEM [JaMOd Sy Aq payeys se 100g au} UI WHY 1a3 07 p2eIUOD,,
B SAWAY “Sf SUL Ul JUAWUISIT-UF 4aeIeD 2 1Oj dn-u3is ay wuiejo UeWIdeY “IA

‘uoNsany

JO S19} 2) 84} JO Yea Ul UOISIDAG e Ul JOARY JO SUOIIO|] 10} aSUAajdp SuaUOIIag
aut Ul JIA] 4O sjuaungie dn-aye} pynom uoljsanb ul salsuasy ay} OU syndy)
BY) 13S Old & aWeIAaq JULIE] BYy) ‘UBLUdeUD “JIAl 104 saiuasy },A0D jsuiede
Pusjap O] JUeM 0} aspajmouy ajenbape UuIM JfMUNOD JO ye; SIH OLAaNG ‘wy

UO Pa}eUULIsiq pey 1eY} SBdeY [EsaAaS JO USL PUR UBLUOM O} LUIQDIA SEM JyIUIeld
‘ME] 34} UlYUM adUapNig ‘paj}ijua ay jo MalAay = ‘saseo asay} ui ave OUM

9SOY] MAH UO!eUILULIISIg Jo adA} sIy] §=«“Sulueay jeLUOY e JNOYIUM UOISINap BWIOY
B SSAISI91 JEY} SBWODU! MO| Jo ajdoad JO sse|> e ul pasn sAemye ‘sanss! Diepuels

- U1 $99UGIINDIO BBW Se JUBAQBJ JOU [EWOJUI! SB ‘SSAI01d ang ‘dulpueys-yym

JOU ‘SJUSLUNBUY OS Od ‘100d SSI SE J4ljUie|q AYz Aq yAOM JUeAa|ay AUaG

O} SuUBaW e LUA SAS nod OY} U! ‘8}2949 0] SUYIOM Salsuady-41d}U] —"aD40} LOM
34} JNO Sutaq OJ SUOMI PUOd d!UO4YI-[NW JO sdUAapIAA $ JuIgUIeELg BY1 PpaxOojJano
EY} JaWew [e89] By jeualeuesisiu, goueg Uy SULPaYyay 9 Fuleayay

40} UONI8d SY} UO [BIUAG BUY} 9 (ANSS! AY} O] Ppe j,upjnom YJ ‘payers se)sulseayy ou
GY] UO ‘JD31JOIU! JO 9W09 S! pajqesip jou sem UewdeY? “a 1ey1 (p86T “419 Yip)
dg-9615S 0} BuiIpsozoe ‘pRTPLE IMQ66I SuULJeay INOQe SI JUBWINGIe UBYM ‘WSS ‘SA
ueludey) Ul UOISI9ap e ayeW! WN YY ay ued MOL “UND Jtay} ul JUapadaid
Bulpulg JOU aie suoluIdo paysyqndun yeu payeis UND Yb eUL :udtuIdo
SUIPUIG & BAIZ OF ‘sUOITeSI|Go LesONsaD :adue Modus jeuoldaoxa yo uoIsanb

Ul Passilusip 10 jeadde sem ‘Aduage yoea UF UOISIDap e YUM JI}JUOD B /Suyoojsaao
‘SSOAPPE SEM JayeW jesa| 40 Je [elwazew e ‘uawspne 5,J8SUNOD Ul {EU}

Bul}e}s UOHINPOU! Ue ‘Ads pue idQ pue GO pue WSs ‘SA uewdey) “AY uy

"Wwef) 94} WOddns 0] aduaplAg pey WDA ay] UaUM
S/EIS OY] Sduejeg YY} ‘Wysly feuoiynpjsuoy ayy y9,0J1d yeu ‘s1UsIY yo UOIese/IaG
94} 0} B1aype 0} JOU Saspnf ynoD pue y ayy Aq pasn adods ayi Jo aSues

 

PO ae ee mr ae TET “OER PEROT OER

 

amt in nae arene Wepre me ae ee OF:

 

 
Case 1:20-cv-00636-JKB Document 1. Filed 03/10/20 Page 34 of 91
| | - ‘Zulqeinap
JO} ado2s OPI e ‘SA ME] 3y} Bulpeajd Ul AION = *}99.4409 St Py 9} }! SuIMoLyY

JOU JNOD JaMO] BY] UO pase Si Jeu} UOISIDap e ul ple JOU Pjnom juawin3ue
S,4gluiejd ayy m9 Ulf? 8Y} 0} Suipsosoy = ‘punossydeq yJOM ay} aziu30204 yOu [JIM
Aseqptuu Aym 3g uno oUIsIg au) Japun 49a4109 SI Suljns PT ayy jf BuUMOUY JOU 10j
Suljns NOD 19MO] BUY Bu/pueys Ya 7 suOIIag ayy UO SE'g'ddyypay sapunN tod

e pajsenba aspnr oN ‘Auqigesip Woddns 0} aduapiaa jenueisqns sey yiureld

. ‘ZusJeIs jeldayew aAIaIJa ayy 0} seiq 2g jelolpnfasd yonpUOD — :uO!JeIYSIUIIPY
DU} JO JEU} 0} ‘3S O4d 9/}}I|-3q 00} ‘Pasies JONPUOD Jo SyOS JY} YQ SUO!]EIAap

ngie youre USUM = ‘MB] BU} Ul $SBUIIIIIOD BAO BS Oi WOU S}UdLUNS Ie
urezaqua 0} “3*a) 9sNgZ ‘Z700Z JO PV squawanoiduy peipne aul “* (spuewal

Q SUOIJOW JO BUI}DIII09 JO FY BU} UINPSAO OF BuljUeM JOU JO} SUOHeSIY Xa}dwWod
" SUOIS|IaP JOLId BY} OF Se UJaU $O BIUAaPIAS ]NOYYWM pue}js 0} UO passed ‘uolsi9ap
B JO $$9U}991409 10} sanss! AdUase-193U! JO $}DI]JUOD “3°a) UO|SUa} [el]Ua}Od

Jo sadunos Ajluapt ued Jay}adoO}""UOesadoo) NOD a}e1S Byeiaps4 :a]0N

"UOISUSd SHA4

Aw JO} ‘T-l-Ovp0-ZT-Tv80-Hd ‘Bulpuad [|S 51 “Od “Yysem ‘ads ie asea AW) “404
SI }INS au} YdIyM Ul “OH ul asou} UY} diyspueyY asouw a2e} OUM : platy ay) U! sale
YoeRlg JSUIESe PaPeUILULIOSIP ‘WSS JO 43, LULUOD aU! Jsulede pins uOHpY ssefD aul

"UO SOM JUal}]ed SUOILEDIPSW AY} 0} Se WY ‘WA WOU) Papaau UO!}eLUJOJU! JsanbaL oO}
UO!IJEZHOYINE BUIALBIII JAIJE SIHODIEU Se Spal JO ‘Jaijas ssouys ssosppe JOU pj|noM
(uoMeuiayaq Ayjiqesiq a1e1s)sdd Jou YyT1qG = “SIS e se , Spioldg,, Peiaplsuos
jou pip ySs AUM pue *,jnjuueH,, JOU sem JO sem aaipniaid Aym Moys 0} JsUleTd
SutAea] ayeoipn[pe 0} anuijuos yss AyM Ajsisnf you pynoo yiquieyd Yorum eu]

O} ,,JNJLUJeY due su0wtZ, ‘uolTenqzs paonpul proido ue Jo SUG! PUOD pue Jaspulw
9Yy}, OJ anp ‘snyL ‘wssg jo OH 3U} “PIA ‘UMBIPOOM\ ul UONIIpsiun! eso] au} WOU
djay yUswaIj a1 OU YUM S91J1O [EUOISaY “Wd “eld BY} WO, “[HeLU Ag WSs JO Bd!4Jo
Dalf 94} yO INO passadoid sem ay Se “WULSLU SLUIOJ BY] JEYM O} se WOJU! passiw
BUIaq 0} ANP ‘UOISUSd SYAA SIH 3SOj JHUIE]d YIYM Ul :Ap|IGes|p JO afl} @ OF 9404
yJOM ay} WoOdt WdOfsues} UeWUdeY) ‘4y WA YUM Jualjed e se sued suopOp ul UaUM
‘ARM 13U1O BY} PayOO] SS Se £0} psli1sal WA @SOU] O} [eas SEM SISID Spioido au
USUI" P3IUNOLW SUO!PUOD BUOIYI se aZe Ul] BuloueApe 40) aduUAapIA jeljuejsqns

 

SPREE ETI BREST | ITE NTR TSB Aree REMI S erma AS

 
 

Case 1:20-cv-00636-JKB Document 1 Filed 03/10/20 Page 35 of 91

piq ésasea Agusoye uou jnoge a4e9 3,U0p jsnf Aau.Op4Q  “s8ulpul4 99d4 JON
UO paseg ‘UOIS}DEq payadsad ay} aAey 01 1UBly S,JUe|jaddy ul UOIsi9ag AyjeusO4
1B] & JO} ME] BYI WO.Y ayelAap sare JO SJUBPUajag 9y} [Je pip ‘yse | ‘snuL

‘PV O66T Sueia1aA

BU} JO Ayiqesip 40} Me] 34} 0} aduUaJajay yUtelq —"je99] St Py aU Jo Jaye ay}
f! ‘dojaaap 0] puewa ay] Jo apisino adoos SV 843 Jo adues aplM ay} Jo sa}}eW
ay} JO UONDIpslin[ pasnyai Ys Jo jouNoD jeaddy ayy yoy UL :OZST Aujiqesia
ZL JO} UOIPUo? es! “WBA e UEY} BJOW JO} SUO!}IPUOD Buygqesip 10 (s)Aujiqesip

JO SSAUNIIS O} anp 40M JO 1NO UBYM ‘pazels “Joy "995 ‘205 ay} ey} MoUy
‘(3)SOPSS'DSN Zr {Op AdUaJUAS 0} juawspnf $ JOUOISSIWIWUOD SUILUIe SyyUe]
sulAuap Japso ue paydope “pil JO “ISI AY 4Oy NOD MISIG “SN eUL (“F

‘|BA97] JBYBIH BY} UO BJOYM UI UBIa}aA

94} WYSlt ayew Jou AYM JO 11ND 39143S1q ay] 07 YoeG pueWaAL 104 :dg-gGYSS

ye uO!IsEnb u} Me] ay} Bulssaippe pue /9d10} YIOM JY} WO Buljyesedas sOp-asned
pood e SI SsauyzIs ‘payeys }iNOD Jamo] By} UaYM : ‘uolsioap No? 49MO| e430 suluiny
J9A0 JO} ase S,JUeHaddy ayi idas0e 0} 10U Wa ue ‘sny] sued JUeAa|aY uo'ssead
solid ul uodn pajny sanssi Zulssauppe Woy awesjas UND JID. Up aYL PIG (‘E

é(paeay aq 0} ‘suoroaya yeioads ‘sassew ayy ‘awioaut
MO| 40} AWM e)(fEUOINIIsUuOD)pueaYy aq 0} JYSIYy AY] s91e1S PaWUN ayy Jo suAaZIqID
JO} aNss] Ue SI SS8D01q ANG Jo 49} BY! UAYM ‘Ap eUIOY aay e se JaVeEyy
[EUOIINNSUOD e ssasppe O} YSIYy WAY] BAEM BI1JJO Ud ALY “SN SUL PIG (2

éSAO119 JNOUYM BIUSIOUU! Bq 0} 1Y3IYy ay} “WuaLUspNL

994j JO19 Ul SJB}eW JEYM BUNYSY JO} WaySAs 94} BUIPOIIOD BUIINY $s yuNOD

ay} Ss} gssav0sd jeda] SIU} JO JaJOeIeYD aj]qepILWOJ e ‘91BO] ;eEWUOL JO ag OJ aS Og

SIU) S| 10 29 {, SBUIPUly 9844 Patsy, UO paseg aq 0} UOISID|’G 4Ie4 e JOy ape aq Ue?

JUSPIIFId J! SU[LUJBJaP O} paau JNO ay} pue UMOUS pey as OJ BY} Jeu} ‘asne)
SIUDSHIQ  é, ,AJUWIOY jeunNpad0sd,, JO ‘ Ayewso4 SI9/AI,, UO pase ‘We40143dD |

$0 IM JO} sandal $s Jauo! ag SUL SSILUSIP YNOD aluaidns ayL pig (T

Poe UIsold Sonss]

NAC EIDS ORPR af I te at mR CEN ppp Sone weg Ser oe

 
Case 1:20-cv-00636-JKB Document 1 Filed 03/10/20 Page 36 of 91

"S]USW}ES1] JBYIO LOS | ‘page | se ‘auu) Jo poluad e Joy asn aq Aju pjNod splosays
‘Hed JUPAZJaY «= ‘(adUeTOdW at31}xq JO sa}Le{A] e S| ase SI4} O] JUaNbasuosul
| 9q 0} SBlDUBISISUOIU! S,VSS) Me7 UL [elIpnfasg se JyNUleTg ay) puemo} Wa pue

suoielAaap ‘s}UaUNIOp pajajdwosun jou pue :ylquUleTg ayy Jo aquapiAg jeiqueysans
Uj ME] BY] JO 43}397 BY} Ssauppe oO} Ing ‘puewas ayy :guapiAa jueAa}aI

Se SBUIINS Jal[e9 Ul ansst 34} ssauppe 1OU 1eyy SJBUUEYD BlWeS JU} OJU! Ye

@S9 JY} UBISSE JOU 0} SEM NOD JO1LI}SIq Sy} 0} Isanba GT-6T-S S,HTUIe]dg OY]

‘Aupiqesiq Joy dojs pjnoys ssacoig ayy -- (e)(T) ydes3esed jo asodund 404

“ SYIUOU ZT URY} SS8] JOU Jo poldad snonusquOd e 404 1Se] 02 pajoadxa aq ued JO ~

payse| sey YIIYM Jo * (e)(T) Uealu 0} (p)EZH UO!I99S ‘TT-8Z-G ‘OMdvZZ00-AN-TET
. Ul SOUSPIAS JEHURISQNS pey J UIe}d 94} YIYM Ul Me] JO aNssi ue UUM
ajddnsjs Fuoj e& Ul ‘NINMAL9Z£0-A2-7 LT HOSED ‘TT-87-6 payly ‘T-EZ JUsluNSOp
“ve $0 7ZHSA , WE} IsNwW YQUIelg aYL,, BulAes UW! ‘|[IM |]! ‘pazers “WSs “uepUajyeg

ayi “(9SNZy a/}1 £00Z}S0d) suapjnoys pue yOeq samo] ‘aa, WoO Wed ajasnl

YUM SUDJOM Wo JIVULe,g Suidaay Sem ‘sonpu! sploidg fo suONIPUos asau]
‘T7691 74y20@ Pue OL6'POP4JI0Z 12 4yNUIE|d u! Wed aaj Jo Uled aas 0} a[qe Bulaq
YOU JOY psesausip yss sano 4oy ddo dw 1a ur sajny Asuasy-s94u} ssoippe 0}
uo! pipsun! ydaove 07 OU juawaspnl jo ye] JO} “Osngz aas ‘oy “Ss°5 BU} JO ((3)g0z
$O UaSy) a/eIS Jo BoUe|eg ayy PUCASG MOIZ 0} Me| Ul Ld BY} MOE 1a, WWOD au
‘BUIPAH MV ‘GO-PT-Z asanas aq 02 PUNO} :YOO'TOZ puke uaylamudS ‘A UOPL0H
:(d8-96YSS 995} 9, 12 ‘YSTPLEIM9GGEL PUL TEZPZ4SZZ ‘Sed JUeARIaY U! YNUIeid
SSAJPPe O} JOU ‘ssulpuly paysiqnd Ul pue :,, S119 |NJUeH,, (L}OZST'OP44J0Z

| pue osnZp :me] ay} Jo ssautjny ay} JO BjoYM UI Jaz,eW aSpn{ 07 ‘Aypiqesiq

JOJ BIUBPIAS YOO] JAAO JOU UBD JeYY Me] Ul JUeTOdUI ‘adUe]daD0y aIqeuoseay

‘YTI10 1S PIN Wwodf sjeaddy jeisads jo yuno9

PIA| “$24 ‘UB19]9A BY) YsIsse 0} pled sem UOMesUadWOd $4ayxJ0M JO JUaWAC|dWaUN
ON “SOIU|IQeSIp Joy BUIMA|AJaIUI SEM aY SIULLUIE|D BU} JO SaNssi payejas

qof Wo} 4915 YOO} ay UaYM SWOdU! INOYUM ULId}AA BU] Ya] SIU, ESpioido

jo suiysnd ay} wey} JayjO “Juawageuew ued yo sadAj 4ay}0 404 Suijusy sem
OYM JfasAW 2x1] ‘S}aA JOp}O 843 SA AINp WO} yoeq BuLAg[dap Sy2A Jo SYIN|J-Ul By}
40} Bulseo SEM WA USYM aU!) E12 OINH Ue pue sjljauaq YIeau Jo paau Ulsem ay
Peteis OUM HUE} B42 JO SPaau BY] 1YSIOM Y71G JO ‘Was AjyIqesig Jo ‘Jdaq ay]

ap ere

® ~ ot

fee

RETIN Troma ene am | Teeter A My GER ARR CR RUT le ar pA et epee ip

Tag ae cle

 
 

Case 1:20-cv-00636-JKB ‘Document 1 Filed 03/10/20 Page 37 of 91

éAWAPPIY QIN 34} OF! JUaLWAae|d

pue Gj ue se welsojg Anuy Aejag OY} WOd} AJEUILU 341 OU! JNUIeld ayy jo Aljua
BY} :39013U0D j/eUulBO ay} “Jamod ‘185 SulINsIVaY JO ,,AS!WO1g,, BY} Burjyas ssojaq
HUE BY} paseajas AJeP HA) SYL = ¢ODN Ue Se snje}s BUlAUap UI pue idiysp4seH
anpun uewdey) “4A 3s09 ‘uoleuluay Aseyyiw aul piq = :AreuIIW ‘sn (Cz

. éS4e|NIUed BY)

fo Ayunuuiuuy us|a4aA05 sajquade ay} 0} payslqns jueyadde ayy sep, = guondIppy
PIOIdG ayi ‘UeLaaA e JO sisl4a aU} UI AdIjod oIqnd paysyqeysa Ajseays yo UO!]EJOIA
ul qUeyJadde agseyssip Ayngsuoim seayjadde piq = :qdsiN aut 99099 (9

‘suave JEYM Jo uoljeaiddy ul ‘(T)(e)vEoTsasnge ‘SAIS 0} asoddns

s} Apuade ay] SMe] BSOU) JO 15948] Ui 94} Uleda ICQ ,,SUOISIDIag JSOH,, UO papidap -
Bulaq Sased PAdW AeYM Je 393 0} Aem e |S MOU ‘UHH ‘WHO “VSS Aq OJU! paxoo|
SEM }eYM JO 21NjJeU pasodxa ay} Jo JayIes Sulyoes} YS} BY Ul SAaSpny wy saAmMeEq
‘safouady JO |fIM [JP ayL "peasuag Ay sq ay Ag panlem usaq pey ou pynoys Me
JO JBL) 9Y} Q UAZITO pajqesip e ‘UeIaJIA BY} JO BJeYjam [esau|s jeuaIN IySUOd
24} pjoyudn 0} uonsanb BY} O} SalLed 342g WSS “SA UeWdeY) Ul uoiudo ue
‘UaZHID 1eY} JO SIYsIYy AY Pale|OIA JOU pey UOTs}Jap e Jey) UaAd fIUN :sIpnfaud
S,JEYM ‘SdOl18 ‘good duipunosins uoljsanb jeuoiynyysu0r dsAeIB YY  éd8-96YSS
‘TZ6'OTp4Jo0Z wo} panow (Jy AYM uonsanb ‘Tp-Zg-yss 0} JURAa|aY “WUatuala Ady
B MET Psys!|qeysa fo JYsis J9AO Ue “BUl[N 41D Yly 2 ‘HETPZLETM9GET 3daI0e 0} JOU.

pue ‘synod Jamo] ay} Jo sisa Aq payioddns jessiwsip WIND UNIID YI aYyIpPIq ("S_

"Z any Yaljay ssaas JO} Sq a1e15 PIA aul Aq ‘osje

PUP PaxOO|JBAO SEM SJOIIZ [EANPAIOI [NJlUIeY 10} JOY salpUNyoddg JuawAojdwy
SUBJAI aA SY} 40 4JOG ‘payaj}oig SUlaq JO} spsodas |edIPaW pue s,Buliny

WSS ‘SJOSIADE yyeay Aw UO pase Uolsi9ap R apeW | “yAOM aAea] 0} JO ‘gol
[NJSsaiys ssa] 2 10} YOO] OF UOSRad POO eB SI YeAaY payejs aspny azesysiseyy ayL

"UoNsanb u] Sem pue s! spoyjaw fy ay} Ul IsesajU] Dqng yaye Aew yeyy anss|
[2e4npss0ig JO AdtjOg Pueog e& UY] S1OW :poliad pasoja e Joy UBAa :g Ledans ‘POF
Jed ujogz 0} aueWoduI aUi94yx4 ‘OZST'POr “140, WODSIP INOCULUM ysOM pynoo |

140 ,S$a901d,, 24} Jo UIOd Aue qe Apog Aw ul ued SUILUIa1ap JOU pynos fy ay] sy

eR RR AID eee EE SMES OB ABR ON SRS Some ire oe mime STR Ue Cae = RMR TU rome EE a Reet RMU OE RE eae ap te a one ea

. ~. sone tem ton - rs ee sore er ad + : . . . on a

 

 

 
Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 Page 38 of 91

3

‘]}aM se aoeid yom aul ul S9TUCYI BY} g SUeBA BU] JAAO PaseasdUl 7B G8GT Ul UeSaq
Auiqesiq = 2002 3sod ‘osnzy 3/113 Jo 3EgET pue ‘BgQ0% 07ST POH 0} JUeAalau

HE “9667 41D Uap BUDFOO/JBAO BuljNy (Ty BY} qunisip 07 jou ‘V86T AID Yip ‘Soposnzp
YM SOUBPJOIIE Ul H4SwW 4O 9B] BY) Jo YS ul peroipnfaid ‘Sulzisumop Autouoga
Bul pamoys siyi = *(1)(P)(EJOZST Aiqesip 104 aouapina Jou 3 suoHesayye

Se SUIPUL} 3Say} YOO} *g ‘BUOPOD!9xO Bg jopewes} 7g UaXOJdeU ‘guopuadsiy

uo duyjaay alquioz BU} 104 ‘ye Je anssi ayy SSAJPPe JOUPIP JEU) NOD says

AY} O} JSajluew jeu ody auy pajejndjuew Jey} Wasap ayj 404 sioia ayy ssauppe
01 ‘VSS Jo JESSILUSIP e ‘sny} = ‘UONeUILUIJ9S}p Ul Wes) e ‘Me] AY} JO} UONDIpslanf
Ssdippe 0} SulJUeM JOU O} anp SI ‘me| BUY JO} BdUapNIdsiNG Jo ye] WSS yam
PIJJUOD ay] JEU} aaatjag ynulerg ay, ‘AQUade BY} JO SS9UIDILIOD BY} OLU! YOO]
0} Opls.joupip [Ns 9g Aqtiqesip 10} pazeys 1! suoseas au? 404 JuNod JaMO| UOlsanb
HUE] SB ‘payxOO|JBAO seM JeYM JO} $$aU}I9II0I 3S Old JO} P9dU BY1 9 ‘OZST' POL
Jo} asodind ayy 9 sulyjey Joy winiqijinba jnoge papuodsal HAuIe|g "No? Jeusi_

SY} Woy BUIINY Mau e Buljaas sl ysuIe|d — 41D Uy ‘ELTT-9T ‘Ou ased ‘QT-T-¢:

pally ssuodsay s,uewdeyy jog aded ‘QZ # JUaUINIOG H/Z-TT-OVS ‘ZT-LZ-ZT
‘J441UIE]q 34} Jo aduapiAa jeljueysqns Jo} ‘Bulny My eyi qunysip 03 Suuem jOU
UEYL = “MANOD 9143S! ‘TTOZ-9-9 ‘Me fo WNpUueIOWaY Sulioddns pue Asewuins
Ul UONOW) SJulefd Sy, :guepioo0y Ul JapsO Suynpayss wos asuodsay
paieq -jsanbay s,jJuewrej> ayy Joy uoseas ayy OJ Se sje} AY Buiyoo]-1aA0 ‘SnU
‘adpny Me] ‘Ulpy Ue dlojag Sulseay © 01 1Y43ly Ss yynuielg JO [EIUap Ss 4ao1O
jeadde ayi Aq uonoe paasse Juepuajeq “p£Z-TT-dmd ‘Ou |IA!D ‘ZSTOOATTOZ
ADW -OSV s}NOGe YUIYyI OF JEYUM MOUY 1,UOP JyUIe[g AY} palqesip Bulag

| ‘OL-v-y ayep asuodsay

S,JJUle[g :Me] SY) JO IYBlam ay) Sanss! Japso YuNOD BuIAIS pue Surly soy ‘spu PLUap
4JOP4O VINOD 0} BulyI!3s JOU JO AJOYs!Y & SEU WSS PAIeIs JUIE{d BUI {OT-TE-¢E pai,
“ELIT-9T # O58) «= “Spsooas aANeuysiurUpe AjaujUN Bully Ag synUle|g ssaiddns 0}
SUOIFOLU « -JUaWSPNS U! salyyeUO4 WoOddns 0} sBuleay JEUOJUj °g |eUOY ("2

 

eT wr ea

 
. om Lo. * . a Lotte

 

Statutes and Rules and Relevant Parts

5CFR, sub sec 1201.56 |
5CFR, sub sec 1208, subpart C
_ 5CFR, sub sec 3330(a)

Agencies errors are relevant parts; the courts nor the agencies would address the
cause for why Petitioner was doped or placed on opioids and left Wrongfully
Terminated. Scope & Policy for mere procedural decisions, for being out of
work for more than a year; judicial review is needed for a just cause when
petitioner was requesting his rights under the Declaration of Rights in
Inter-Agency Matters. .

1201.11 subpart B
1201.120
VEOA -- Veterans Employment Opportunities Act, SCFR

No unemployment or workers comp when evidence of VEOA was valid: Mr.
Chapman received no relief when he requested The Stress Relief Act, on State &
Federal levels @ DLLR - Balt., Md., Hearing ... When veteran asked for help when
Employees Assistance Program (EAP) stated management has to make a decision:
Management, EEOC & Veterans Admin., didnot help in separation from service.
Which led to no FERS Pension or T2 Disability Retirement.

Title 38 of the code of Federal regulations
20CFR 404.1520: 201.00h: 205(g)

A2USC (405(g))
4th Cir. Ruling WL374184, see also SSR96-8P

Initial issue 20cfr404.1520(a), Bilateral Pes Planus. Basic work 20cfr416.921.

 

 

 
webct mine dt + Frannie LA

ote, see me, . . ale ce

~" Case T30-V-O0S36-IRE “Dacuinent Tried Os/torz20~ Pagerad-of 94--- Fo

CV-SAG-11-274 the court determined...ALJ decision is not supported by
substantial evidence...it did not indicate the exact listing(s)each issue the appeal
council & the court indicated; 1520(d), 1525 or 1526, but not limited to the .
carrying on of the inconsistencies: 42usc sub sec 405(g), 1631(c)(3). Never
addressing the initial issue, the feet, the opioids, working in pain & the Zombie
State of being, the errors, 20cfr404.970, 20cfr.pt.404subpart p. appendix

1 listings). 6-6-11 cv-pwg-11-274 memorandum of law always been
20cfr404.1520 ASG:MEV2011v00152, the US Dist. Court for the State of Md., for —
being out of work for more thana year. Exhibits 11f & 12f of Tr., cv-sag-11-274.
The courts took the Comm'er's arguments for treatment to deny Pro Se for
prudence in Plaintiff's favor for the law. Document #25, page 6,7,8 from 2006 to
2010, the increasing in sickness was still deviated from in the economy recorded
by layoffs & job downsizing & eliminations; & Plaintiff's limitation wrongfully.
Thus,;the inconsistencies for doing Sedentary work. For Mr. Chapman the issue
of Pain is Relevant to the conditions of advancing in age Mentallly & Physically.
For SSA & the Courts to carry on the Comm’er's means to justify errors in
considering all the issues; didnot allege the Plaintiff had evidence that sedentary
work.is not an option for his conditions. Mr. Chapman properly pointed out
errors was "Harmful" to a decision that viewed substantial evidence one sided &
therefore supporting prejudicial conflicts; for ongoing sickness since 2005 &

increasing in difficulty. .
38USC sub sec 5013A(a)(1)

Rule 7 -- Stress Relief Act

Pain as "Debilitating" entitling insured to disability under 103 of the Soc. Sec. Act
Oo
(42USC, sub sec 423).

The Process to stop if disability was found under Applicable Law (20cfr416.921) or
(20cfe 404.1520(a)(b)(c}}: cv-1:11-00274pwe and wmn-14-3761 Judge Gallagher,
12-21-12. Opioid induced: as medical records stated-for use in pain. The Law
in full 20cfr404.1520 and its ongoing multi conditions as in advancing in age |
201.00h; or pain as the matter in question: (20cfr416.921) & 20cfr404.970,
evidence not address in accordance with Soc Sec ruling 06-03p; vocational expert

 

 
Pe i a tee om ome

£ Th vo :
hae ammenities sutanedcias Bee ume Thee i iy nua antares e ae a es Sie Biternns on Bom Miele

Case 1:20-cv- 00636- JKB Document 1 “Filed 03/10/20 Page at of o1-

occupational base..,pg#637 of tr., hearing 11-26-13 (the inconsistences). No
review by the Dept. of Justice or The Supreme Court...this court may exercise
jurisdiction under 28USC.sub sec 1254(1). The opioid crisis; stress relief; or

wrongfully terminated from work, based on Medical Vocational Guidelines upon
attainment of various age categories.

11

 

 
elie eae I ia ae

Cass Evo ates IKE” Doctment 1° -Fited*03/t0/20--Page-4
as :20-CV-

. : x Baan bells
elena ence a

46-1173

vase 1:11-cv-00274-SAG Document 26 Filed 12/21/12 Page 3 of 3
Terry R. Chapman y Commissioner, Social Security Administration
Civil No. SAG-11-274

r December 21, 2012

Pape 3
Mr. Chapman’s RFC? Social Security Ruling (“SSR”) 96-8p states, in relevant part:

. [T]he RFC assessment rust always consider and address medical source
opinions. If the RFC assessment conflicts with an opinion from a medical source,
the adjudicator must explain why the opinion was not adopted.

1996 WL 374184. The ALJ's error is not inconsequential, According to SSR 96-8p, the mental
activities required by competitive, remunerative, unskilled work include: responding
appropriately to SUPETVision, coworkers, and work Situations, and dealing with changes in the
Work setting. See SSR 76-8p, 1996 WL 374184, at *6. Dr. Moore found a hmuitation precluding
this activity, and the ALJ did not address it. I cannot determine whether findings are supported
by substantial evidence unless the apcucy clearly indicates the Weight given all of the relevant
evidence, Gordon v, Schweiker, 725 F.2d 23] (4th Cir, 1984): see also SSR 96-8p In so finding,
I do not express any opinion on whether the ALJ's ultimate conclusion that Mr. Chapman was
not disabled was correct or incorrect. ,

| Yd] . - Sincerely yours,

If

Stephanie A, Gallagher
United States Magistrate Judge

 

? In finding that Claimant could perform “light work,” and determining that he could perform his
past relevant work as an office worker, the ALJ failed to explain how he considered the medical

evidence from Dr. Moore, (Tr. 47-49),

“a> 525

 

 
i: oo

Ln“ Gage 26 9¥-00686-JKB Document 1 Filed 03/10/20. Page 43.0f 94.

 

 

we :

Statement of The Facts

The Plaintiff or Appellant in this matter only have what is presented in the
material being forward to substantiate His claim for being Wrongfully Terminated;
from Military and Federal Service; and denial of his FERS Pension. Appellant will
outline the background as reflected since Dec. 1976, when employment began in
the Federal Gov't., Jan. 2, 1977, at The NIH, Bethesda, Md.;.and The Military
Armed Forces in 1985.

Case # PH-0841-17-0440-I-1, is still pending with the MSPB, Wash., DC.; for the
FERS Pension of Mr. Chapman, filed 8-12-2017, age 62. Mr. Chapman separated
from the work force May 2005; after he was place on opioids for pain; as a
Disabled Veteran; By the Veterans Affairs Admin, under Doctors care at the VA
Hosp. Facility in Balt., Md., in 2004.

The Military released the Plaintiff before settling the "Promise" of Recruiting Sgt.
Powell: the entry of the plaintiff into the military from the Delay Entry Program as
an E5-and placement into the NCO Academy.

Plaintiff alleged he should not.had gone to Fort Stewart, Ga., but'to the NCO

Academy from Fort Jackson, SC. Ft. Stewart is where Mr. Chapman was:

. discharged from after winning his Motion: also, requesting not to be discharged

but for a change in MOS to compensate for Flat Feet and that which was
promised at Entry. |

Mr. Chapman filed an initial claim for Disability Retirement with SSA in 2007.

SSA Routine Administrative Practice for denying claims, left Pending Resolutions
to the ALJ's Board Range, and not to the limits of the Law; all the way to the US.
Supreme Court. This left the Plaintiff with a "Host or Ghost Decision"; as to if
the ALJ was fishing for a way to keep 20CFR 404 process out of Favor for —

Disability; as address to The US. Atty. Gen., 10-5-2011, and the US. Supreme Court

in 2017; as to the legal-ness of the AU's decision. The Veteran try to use the
services of OPM but His form 50 & 52, Personnel Actions never show RIF for item#
26, Veterans Preference to reflect Protection Status. Plaintiff's current history

 

 
WS deans meice-t-56Cy-0636-3KB Document Filed-03/10/20-Page AA DQ

for Title2 still show errors in Applicable Law in order to make Plaintiff show
Prejudice; and how prejudicial this case had become in the Prudence of issues
shown though-out proceedings (page#638 tr., SSA Hearings). The Plaintiff had
turn to the Maryland Court of Special Appeal to file against the Dept. of Labor Lic.
Reg., & SSA for Heip with unemployment & workers compensation after Wrongful
Termination of him: for Jurisdiction of His Rights as a Maryland Resident, a
Veteran of the US. of America for Stress Relief.

Plaintiff alleged the overlooking of materials of Binding efforts of VA: to the Denial
of Mr. Chapman since his initial claim for disability from SSA. ‘Aconflict in which
the Plaintiff could not do past relevant work. As VA stated, Plaintiff is in need of
a less stressful job. Which-led to EAP telling management they have to make a
decision; which led to an unsuccessful work occurrences, in VA findings since
Plaintiff last worked in 2006: as the 4th Cir. continue to affirm lower ruling to

“deny Mr. Chapman based on: Jan. 9, 2017 Decision: and Petition for Rehearing &

Rehearing En Banc 3-21-17.

In Brief:

~Compel to address jurisprudence in this matter of Relevant Parts. These
“agencies and the judicial courts are affecting policies in area of Pro Se litigations.

That would apply the law in whole or in its integrity (mutually not applying the
law equally). Such power in this decision, adopted a policy of interpretation;

» rather than use the interpretation known as the “Letter or Full Length of The

Law". Implementation of the decision of the 4th circuit is not showing

precedent of the higher court, but the lack of SSA subject matter that influence
the courts in their decisions against the appellant name Terry Chapman, a
disabled veteran. The appeal council didnot want jurisdiction in the law of errs
of the ALJ: and the courts didnot want precedence over the portion of the law
showing disability. The inconsistencies continued at pg 6of8, document 28, filed
1-7-16: The AU not a Doctor stated, "Little Weight" to the opinion of Dr. Moore.
1.507 ... id... even if there is other evidence that may support Mr. Chapman's
position. Unknown to the Plaintiff, vertigo is inthe records. SSAnever
completed the medical documents for the RFC to be valid, to support any wide

 

 
 

0

tte ee Cageut:2G-e¥-00636-JKB-Becament1—-Filed.03/10/20 Page-45.0f 812. ue LL

range of the AU: or what is withstanding in the correctness of the law. The
court continued with the prior Rulings in considering the entire record: the court
filed an Unpublished Opinion not binding 1-9-17,__ What makes this a finish issue
in Chapman vs. SSA, if the Courts donot want jurisdiction over a matter of the law
to bind a decision, in a matter: indicating weight to all the evidence, (4th Cir.
1984)? At Relevant Parts, all of the medical advice indicate no new —
development from SSA since Dr. Koppelman in May 2007; or in the Initial
Decision. All of SSA Rewriting of prior reports or the RFC, never developed the
Remand Order on the AC Level! or the District Court Level (just restating of the
inconsistencies). The Process should had stop at Step #2; in that (20cfr
404.1520{a)) is met. Step #3; (20cfr part 404subpart P, appendix
((20cfr404,1520(d)), 404.1525, and 404.1526): The Reason for the Remand --
Activities on a sustained basis, thus not considering all issues SSA erred in: and
judgment not to apply the law in favor of the Plaintiff, Mr. Chapman:

(20chr404, 1520(e) and 404. 1545; SSR 96- -8p.

* 14-5-14, AC. Denial, ex#11F & 12F, stated the ongoing. conditions of the
Plaintiff and of medical determinable impairments present ... pertinent
symptoms, signs, and laboratory findings that substantiate the presence of the
impairments: All the reasons the Plaintiff was put on Risperdal, oxycodone and
other narcotics: in that the courts found reasons to state the evidence support
more reason for disability than not: But did not want to over-turn SSA as long as
the law was applied to support SSA's side and not in Whole with the law to.
support the ProSe! The Pro Se, had shown SSA & the lower courts’ failure at
20cfr404.970 and 20CFR416.921; not being able to perform basic work activities.
Pain as "disabling" entitling insured to disability under 103 of the Soc Sec Act
{42usc sub sec 423), and 20cfr404.1520; ongoing multi conditions as he was
advancing in age, 201.00h: Evidence not address in accordance with Soc. Sec.
ruling 06-03p; vocational expert occupational base ... pg#637 of Tr., hearing
11-26-2013.

 

To Close:

The Argument is to apply the law in its whole: The prudence in the law for

 
 

pect * ” tos a a Bee : we . — -

fenton ese oan ts | OO VOOBSEIKE: “Doctinentd- Pited-O9/40/00-—Page 46 Oba a...

fairness; that which is right or compensation...as a disabled veteran or person, It
is Due Process per the Constitution: and not that of a body acting ina
quasi-judicial capacity: but as Constitutionally Defined (for the Jaw or face
disbarment) (ioopholes preventing disabled veterans or citizen) to be heard (on
err within decisions that show prejudice; and ongoing concerns that need not to
be faced with res judicata & collateral estoppel) in issues that will close holes in
discrimination. My Petition for Rehearing and Rehearing En Banc, is Based on
Counsel's judgment in the errors that SSA did not adhere to the rules of applicable
Law (20cfr404.1520(a))}: at step 3, where the process should had stop: fora
favorable decision for the Plaintiff. Thus, SSA Decision was based on an
in-completed RFC Report, civil no. sag-11-274: involving one or more questions of

_ exceptional importance: and a material factual and legal matter that was
overlooked in each of the Agencies of Record. The Military left Mr. Chapman at
a pay grade of E-1, E-2 life style, and not of a Non Commission Officer, prior to |
discharge & an £3 after discharged. 12-DDS & DLLR left Mr. Chapman without
income; more stress & poverty after unsuccessful work attempts.

18

 

 
ot emmearrten ha @ See Se -OOBSEIKB” DOCUMENT “FilGtOS/20/26-“Page 47-0FSE~ ee

In liaw of
Standard Form 50-8

Rev. 1/81 . NOTIFICATION OF PERSONNEL ACTION

lh

 

ro
1, Name (Last, First, Middle)

CHAPMAN, TERRY R
ES a

5-A, Code SB. Nature

PAY ADJ 2

   

 
   

  

   
 

 
  

2. Social Security Number 3, Date of Birth
XXX-XX-XXXX 08/12/55
Se 0)

6-A, Code 6-B, Natura of Action

4. Effective Date

JO1/11/04

 
 
 

  

 
 
     
 

 

 

 

 

 

694 7

. Code 5-D. Legal Avthority a 6-€, Cade 6-D. Legal Authority
Wit REG S37 308
5-E. Code 5-F. Legal Authority / . 6-E. Code 6-F, Legal Authority
ZLM EQ 13332 DID 03/03/04

 

 

4. FROM: Position Title and Number

SOCIAL INSURANCE SPECIALIST
CLAIMS REPRESENTATIVE

15, TO: Pasition Title and Number

SOCIAL INSURANCE SPECIALIST
CLAIMS REPRESENTATIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45075 |$ 6054 $ 51129 |$¢

0

Db 2D3LZ02 9303610 S2D3LZ02 O03C3610 .

@.PayPlan/§.Occ, Code! 10.Grade/Level 11.Step/Rate [12,Salary 13.PaySasis PéFayPian 117, OceCode |78.Grade/Laval 19.Step/Rate |20.Salary/Award 21.Pay Be
4GS 0105 11 02 $ 51129 PA GS 07105 11 02 $ 52279 PA
i2A, Basic Pay T2B. Locality Adj, 12C, Adj. Pay 12D, Other Pay 7204, Basic Pay 20D, Other Pay

208. Locality Adj. Adj. Basis Pay

$ 45607 |$ 6672 $ 52279 | 9

 

 

14. Nome and Location of Position’s Organization

DPERANS
DRC

DFC REGNE COMM PHILADELPHIA
AREA DIR #2

FO, GLEN BURNIE, MD

 

  

aca

23, Vaterans Profarence
3-10 Pt Disab, §-10 Pt Other

7-None
4 2-5 Pt 4-10 Pt Comp, 6-10 Pt, 30% Comp,

 

722. Name and Location of Position's Organization

DPERANS

ORC

OFC REGNL COMM PHILADELPHIA
AREA DIR #2 -

FO, GLEN BURNIE, MD

  
  
   
   

 

26,Vatetins Preference for

YES [] NO

 

O-None 2-Conditional
1-Pormanent 3-Indufinite

  

 

 

27: FESUWATVED FEGLI COVERAGE
BO |

M | SEX
28. Aanuitant Indicator
Q NOT APPLICABLE
33. Part-Time Hours Par

29. Pay Rate Detarminant

|

 

30. Retirament Plan

K. IFERS & FICA

WN
34, Position Occupiad

1] 1+Compatitive Sorvise

2-Excepted Survice
38, Duty Station Code

 

 

 

 

7 35. FLSA Category
43-SES General - E-Exempt
4-SES Career Reserved N

 

31.Servica Comp. Date (Leave)

02/07/87

N-Nonaxampt
33, Duty Station {City-County-Siate or Overseas Location)

32. Wark Schedule
- iweekly
iy Period

(FO IFULL-TIME | | | Pay Ps

 

 

36, Appropriation Cada

4006283

27, Bargaining Unit’ Status -

1535

 

 

 

 

24-0673-003 GLEN BURNIE, ANNE ARUNDEL ,MARYLAND

Se Agenry OBUNC TVET-STAL I= EDUC LVL “ SUPV LYL “POSITION SENSITIVITY
CLS 00 -P 17 8 _NONSENSITIVE/LOW RI
45. Remarks :

 

NEW EXECUTIVE ORDER IN NARRATIVE SUPERSEDES E.0.
SALARY INCLUDES A GENERAL INCREASE OF 1.2 PERCENT
LOCALITY PAYMENT (OR OTHER GEOGRAPHIC ADJUSTMENT }

13322, DATED 12/30/03
AND, IF APPLICABLE, A
FOR THIS AREA.

  

 
 

3 2 amr ge

50. Signatura/Athentication and Tithe of Approving Official

    

46. Employing Department ar Agency

_SZ_- SOCIAL SECURITY ADMIN

AT. Agency Coda 48. Personnel Offices ID 49, Approval Date

$Z00 1166 _ 1041/11/04

 

 

AUTHORIZING OFFICIAL
040444114 =

 

 
 

Argument

Each level of the judicial process erred in allowing the lower rulings to take a
stand on the SSA's, ALJ's Broad Range of Scope to deviate so far away from the
Law to incorporate the Harmful Errors of this Case.

The Court on the Circuit level didn't want a hearing and didn't want to rule on
Statues of Law of a Matter Ruled on in 1984 and 1996, nor the Protection of the
Veteran to place the case aside until there was a quorum.

Than The Atty Gen waived his office Right to address the Rights of a Constitutional
Matter of Due Process for the Plaintiff to be Heard.

The Supreme Court Denied to Hear The Writ of Certiorari of The Plaintiff,

My argument is in Parts: One, The Courts erred or abused its discretion in
Granting Social Security the broad range of the ALI to super seed the Findings of —
Law or rule on its legality. Once Relevant Parts was looked at as "Harmless

, Errors", a Host Decision though-out; kept Mr. Chapman from due process in a
constitutional matter of law vs. Mere Procedural Dismissals.

Secondly, as Plaintiff stated inferences to draw from; light was used to address

" the DLLR Judge to the supervisor's statement, | hope you don't come back - to the
misleading of form 3106; and Commi'er's Statement "The Plaintiff Must Faii";
Motion to The District Court 2011, 9-28, case #1:14-cv-03761, document #23-1.
The Decision moved from the Drawn facts and the law, to not accepting
Substantial Evidence.of the Plaintiff; that kept him out of work...Stated that ina
long struggle with an issue of Law in which the Plaintiff has substantial evidence in
1:11-cv-00274PWG, 9-28-11 for disability; sec 423{d) to mean (1)(a) .. or which
has lasted or can be expected to last for a continuous period of not jess than 12
months...for purpose of paragraph (1)(A) -- The Pracess to stop for Disability.
Plaintiff sort Review of a motion which Relief could be Granted and the
reasonable and logical inferences that Health was a Good Reason to separate
from Employment: As advised to seek a léss.stressful job; VA-Md Health Care,

 

A aeclann oce ae Catee 1 OOCV-OO6S6-IKB—Doctinent + “Fited-63/10/20" -Page-d6-of 94 = ar on.

 
 

ye Rk

Eateittacntedn we ne - ACASO-1:20-6v-00636-IKB. Document 1...Eiled 02/10/207'Page49of91

2004: and Hearing in 42usc...by a Magistrate Judge in 2011, Supporting
Memorandum of Law Applicable to 201.00h, reasonable acceptance as important
inthe Law. Dismissals & denying Plaintiff as a requirement not to over-turn an
AU is not supported by Law in Remand or Relief in the 14th Amendment for Due
Process. The question of how to disbar when similar rulings prevent relevant
parts on one side of the scale that is not heard or ruled on as irrelevant in prior
decisions to overturn. With no help from the 4th Cir., on being heard; to be
irrelevant or un precedential. Which leaves the agencies & the courts ina larger
situation of Fast-Tracking cases as in the 90’s & early 2000's of SSA-OHA: where by
cases were denied by ALs so corporate lawyers can get the 3000 or 50005 on
appeal or reconsideration: SSA vs. The Public.

Last-ly, the Dept. of the Army express no concern about a portfolio for E5 Rank. -
Disciplinary matter lead to hardship and less rank per DD215. Financial Hardship
incurred when what supposed to be a 20 year career ended in 1987 for a career
following Civil Service decision to move Plaintiff into a FER System; that yield no
FERS Pension in an Opioid Crisis in 2005. Seeking Help, the Dept. of The Army no
longer address correspondence about rank; and no other information followed
the DD215 for change. The Plaintiff complaint of missing forms in the DD4 and
DD1966 and Ref. materials; SFMR-RBR-ST/JLS; AR20060015619, dated: 5-4-2007.

The concepts of Retaliation & Discrimination work hand & hand to create
retaliatory hostile work environment claims as in Wrongful Termination:
Chapman vs. SSA, an MSPB Case for loss of Pension; PH-0841-17-0440-I-1
(6-15-18) (5-16-18).

A.) Release From Military with Pending Issues ve

The termination constituted an improper action - A violation when a Soldier is
discharged with unsettled debt or issues (exh. 7h & 8d). Mr. Chapman bar to
re-enlistment came in July of 1986; the Court Martial was in Oct., 1986, in which
Mr. Chapman won his motion and Clemency was not executed; thus, Mr.
Chapman was in for the time frame to be promoted to E-4, and the corrected.

 

 

 
0 Case 1:20-cV00636-JKB Document T “Fea Dar10120" Page Boor gt ee

 

CAUTION: NOT TO BE USED FOR IDENTIFICATION PURPOSES ANY ALTERATIONS IN SHADED AREAS RENDER FORM VOID

CORRECTION TO DD FORM 214,
CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY

 

 

 

 

 

 

 

 

 

i. NAME (Last, First, Middfe} 2, DEPARTMENT, COMPONENT AND BRANCH 3. SOCIAL SECURITY NUMBER

CHAPMAN TERRY RENE ARMY /RA fAlso, Service Number if applicable}
4. MAILING ADDRESS finclude Z/P Code}

8256 OLD MILI. RD PASADENA MD 21122 216 | 60 5966
5. ORIGINAL DD FORM 214 {S CORRECTED AS INDICATED BELOW:

ITEM NO, CORRECTED TO READ

SEPARATION DATE ON DD FORM 214 BEING CORRECTED: 23 JAN 87
aA Frc

4B | B-3//NOTHING FOLLOWS

 

 

 

 

 

 

 

 

 

 

6. DATE 7. OFFICIAL AUTHORIZED TO SIGN ee KONA
(YYYYMMDD) | 5. TYPED NAME /Last, First, Middle mitist! |b. GRADE |c. TITLE d. SIGNATU .
20020208 | ADAMS ROSE M ass MEMS ARPERSCOM A
f aii of
DD FORM 215, FEB 20600 PREVIOUS EDITION IS OBSOLETE. A
s SERVICE 2

 

 

 
Latta eae Case 4:20-¢v.00626—JKB.. Document. _filéd.03/10/20.PageSlof9i. oS

 

action does not show a Medical Discharge on form DD215. Mr. Chapman
request equal protection unto the law; when he requested to have his MOS
changed to remain in service; when others with similar acts were not terminated;
and faced an act of retaliation for requesting rank for Delay Entry Portfolio since
day one. Under these circumstances, appellant interest was to continue to seek
the rank and contract that was signed in 1984 for the entry of 1985. After
winning Summary Judgment Mr. Chapman was not given credit for the time
served under arrest or given back his pay that was taken for that month or the

- stripe that was taken: Nor was the Entry Contract addressing the 20yrs in which
a bar for advancement would not had taken place with 18 yrs to go from date of
court martial; With a Career Enlistment there would be no Bar to re-enlistment,
but a Court Martial; which would yield the E4 or E5 at day one, cause Mr,
Chapman would-had been at the NCO Academy after Boot Camp and not Ft.
Stewart, Ga. Discharge was Honorable and inquires was done as a Disabled
Veteran for Entitlement for Relief; to amend the Recruiting affords to Enter under
DD4 as an ES, tim seeking Rank of E5, Retro Pay and Signing Bonus, | didnot get:
as a Remand Back toDOD. A violation not to render Plaintiff back to original
state dfter winning summary judgment is a violation under military law to settle
all claims prior to discharge. Under that standard, The Plaintiff is a member of a
Protected Class in being Disabled. The Plaintiff had qualified for performance
satisfaction-as they won the National Training Exércise doing His stay at Ft. |
Stewart, Ga. __In spite of his qualifications or satisfactory performance, adverse
employment action (such as termination) was taken. To Reverse Judgment -
Stands the ground to settle all disputes prior to discharge and or of a
Discriminatory Action. There is no question that State or Federal or Military
Statutes prohibit Discriminatory Practices as well as describe a clear Statement of
Policy. The Declaration of Rights address Wrongful Termination as, Willful Intent
as a clear Mandate of Policy. "Equality of Rights under the law shall not be
abridged or denied..." .

 

B.) . Errors by SSA -- Called Harmful...

Argu technical scope of an AU for Soc. Sec., when Plaintiff also shows’ Substantial
Evidence for Disability for T2 Disability Retirement of the Soc. Sec. Act. When

 

 
te

 

Mla Sara

mormon 8 B25 790 -Cv-00SSEIRE DocuitiSat 1 FISHO3/10/30" PAGSS2 Of OT

termination was looked at as quitting his job verses Resignation due to Health, as
a Disabled Veteran, The Appellant's claim is absolutely clear, in these legislative
declarations for protection of Relevancy. The lack of protection by the Atty Gen
Office and the Supreme Court on constitutionally protected rights; properly |
asserted to the 4th Circuit and Higher, the claim is exercise for constitutionality.
The relief should grant Plaintiff court relief or discretion for the Prudence in The
Law (the gov't would teach that the client is always right; and the lawyers are
getting paid; but the client is not always right; leaving employee(s) to kiss-up to
“Erred" Decisions and not be heard on matters of Relevance). Opine that the
"Racket" is profitable to farther stupidity vs. correctness for "Prudence" in the
Law. Does the Plaintiff have to suffer for the Defendents' errors? Errors are

Harmful.

 

C.) Release or Separated from FERS Pension...

A standard is abundantly met here; Under Doctors care when separation occurred
under management ability to retrieve medical documents, knowledge of.
employee being disabled in the Initial Claim stage yield information of the
medication being used and the ability to perform in a Zombie State, led to Plaintiff
completing a separation package with mis-information in it.

D.) Isita Discriminatory Practice to be told an Employee can't be apart of a
Class Action Suite against an agency because the Employee is in a Field Office and
not an Employee of the Headquarters’ Office... .

This, | am addressing to this Special Court of Md., for Assistance into help for
employees of SSA, that.are also discriminated against; and for being a field
-employee, that is not allow to part take in a pending issue of Black Males Against
SSA Law suit. | Terry R. Chapman was involved in this law suit in Woodlawn,
Md.; but also worked in Falls Church, Va., and was separated from the Glen
Burnie Office, in May, 2005.

After exhausting remedies in this EEOC Claim; appetlant is seeking judicial review
of the record that limited Mr. Chapman to pursue judgment in the form of income
that would result in a higher level of retirement pay.

 

 
Paes Aide ole Re eh

 

~ “Base T20-tv-00636-JKB™ Document4~ -Filed*03740/20°-Page-53-0f01 - vce en

In Brief:

Social Security Administration vs. Terry R. Chapman, on remand from the District
Court; the Plaintiff thought the Appeal Council defied court order in not ta king
jurisdiction of Matter: but place jurisdiction back to the AL: who continued the

~ Comm'er's argument for the scope outside the law of relevant part for disability in

sec. 423(d), 1:11-cv-00274PWG; that health kept Plaintiff separated from
empioyment for more than a year. Here, Appellant's claim included
1:14-cv-03761WMN and 4th Cir., cv #16-1173, that didnot want to over-turn prior
decisions for Plaintiff's evidence for opioids or pain of His body for a closed
period; or a favorable decision for advancing in age, by the time the case reach
the Supreme Court for Review or the US. Atty Gen., for Constitutional Rights for
questions presented for Review in No. 17-0471, Writ of Certiorari. | believe the
Supreme Court erred when 1984 & 1996 Ruling on WL374184 and SSR96,
Benchmark the treatment of Relevant Part; the Courts didnot want to hear from.
the Plaintiff in Chapman vs. SSA, # 16-1173; & jurisdiction in the Constitutional &
Statutory Provisions of the Statement of the case in the Petition for Writ of
Certiorari, in the Supreme Court case # 17-0471. Specifically if the Plaintiff can
get protection under these Federal Acts; the violations by government officials
fromPlaintiff's stay in the Military to the violations in & out of the Federal Service
that led to His Pension being taken; at a time He was under Doctors care for
disabilities that still continue todate; | hope, I, can come to This Court in the State
of Maryland for a Citizen of Baltimore City, that could help Plaintiff in establishing
a trail others can use when all avenues are exhausted in there Declaration of
Rights unto the Law. _ Plaintiff need remedies for the lack of constitutional
protection and to render judgment to recognize His Portfolio prior to Military
Service in the Federal Gov't., for Rank; & why Civil Service left employees for the
FERS Pension, He did not get, nor Retirement under disability, Soc. Sec. Title Two.
These issues concerning & challenging the accuracy.of the decisions made in
these arguments for help to all the complaints and erroneous abuse of discretion
to deny or to remand back for amending Plaintiff's life style are relevant; (the
errors in judgment that denied rank, retirement, and His wrongful termination for

a poverty life for which he lives).

 

 

 
 

arlene SARS eat Ra a or nas ste emede om

1 Case. 1:20-cy-00636-JKB Document 1- Filed 03/10/20. Page 54’of 91.

 

Conclusion:

Wrongful Termination recognize(s) a cause of Action; but if the Termination
violate a clear Mandate of Public Policy for Mandates found to support a

- Statute(s) that the Plaintiff could not recite: The Discriminatory action
continued: as in Chapman vs. SSA: & the MSPB vs. Chapman. Chapman stated
He was under Doctors care & Management ended Plaintiff's Administrative
Remedies with a Decision based on Errors. Direct Expressions not to Weight
Adverse action to Procedural Norms against Blacks, in one case; and not
Weighted Evidence of the Plaintiff's for Relevant Parts in another. These issues
were life changing & painful, Mentally & Physically, tolling; & a direct expression
in favor of Non-Equal Treatment to the Plaintiff, in each case: The Maryland
Declaration for policies: Legislative Pronouncements regarding a claim to
express remedies is clear as to why Plaintiff is exercising this Court for help as
women against Black Males, The Gov't against Black Males, and Blacks against
Blacks, & People against People, are issues for the Judicial Branch to help correct
for the legislation to be useful. Mr. Chapman is trying to get help from this
Special Court for Judicial Review; before filing any separate claims in the Courts
related to the same circumstances. | know not where to go in Chapman vs. SSA;
as the Supreme Court turn down Plaintiff's request to be heard, along with The
U.S, Atty Gen's. denial for Plaintiff to be heard (even the Md. Comm. on Human
Rights & Relations forward me from their responsibilities) as a federal matter.

Wrongful Termination was about, not bring to a close what appears to be missing
in Mr. Chapman's Delay Entry Package; Military.

Wrongful Termination was about no counselors to aid in separation of a disabled
Veteran from Federal service for Retirement Disability; SSA.

Wrongful Termination was about being under Doctors care on opioids in 2005,
when form 3106 was said to had been signed; and losing of FERS Pension, filed
May 23, 2017; OPM stated SSA administer from 3106; & Plaintiff may had been
mis-informed, mis-lead or any action as to why the form was signed & dated by
Plaintiff. Pension request is pending @ MSPB, Wash., DC., since May-2018.

 

 
z
aaa intemal amet lem es en Am ny ee Se pate Schou whens sD i enn

Case 1:20-cv-00636-JKB Document . Filed ORiO30 “Bagé 55 “rot

True Justice is the Laws of a True Democracy; and not that of Formalities; but Just
Cause in a Decision not base on errors nor Inter-Agencies for Contributable

Negligence.

These deviations outside the scope of the law or loop-holes not to allow Relief for
documented evidences, wrongfully leaving those who normally get left behind to
a poverty state; for justice in the law.

Not to allow Black Men in a Ciass Action Suite for being a Field Employee is just
another showing of how "Field Black Employees" are still being treated since the
Protection of the Negro Act of 1863. Adverse actions occurred doing times
when Stagnation in grade was an issue; no grades were given to Plaintiff's request
in His case for settlement in the Class Action Suite with EEOC Appeal No.
01a23860 (BMFJ) (2-22-02); MSPB - Terry R. Chapman v. SSA, No.
DC-3443-97-0153-I-1 (12-16-96). This placed burden on the cause of action and
place Plaintiff back into a lower grade as a Desperate Action not to hear Plaintiff
argument. Blacks being Separated; in Field vs. HQ's, for Discrimination; the

_ ageney is allowing field employees to be left out.

The Employees Assistances Progress (EAP) for Relief under Rule 7 was not upheld.

The Opioids Crisis was not upheld in a fundamental interest in years of
employment; an adherence to Mere Procedural Formalities when inter-agency
involvement mis-led & place appellant at a disadvantage under Doctors Care, in
the loss of Plaintiff's Pension & the lack of Protection to the Veteran.

The Courts viewed the AU's Broad range against the records for the Law.
The Military Rules for conduct placed a Soldier outside the scope of Recruitment
Promises.

Therefore, Appellant, Terry R. Chapman, request of this Court to accept
jurisdiction; and of that which may reverse the judgment of prior courts’ decisions
in this matter in favor of Mr..Chapman. Respectfully Submitted.

25

 

 
 

a ett, a ond =
f a . ? ° 7 ek tomy enema * OA Tecoma seat Satan ym oe :
B-

cite Se Te tikes wrath ig le) neti Dee Calin ae nota Amen ee mee) linn = ett tg eit aa nt en aa ail wh wer etiter hin

Casé T: 20. “CV- 00636. JKB Document 1 Filed 03/10/20 Page 56 of § 91

wegen adilnn oo peamaptiies 5E

Certification as to, all mail 1st class, this date of service 3- 9g “LOZ 0,

Certificate of Service, Hereby certify my request for jurisdiction in the Matter of |
Wrongful Termination to:

* The US District Court for the District of Maryland, 101 W. Lombard St., Balt.,
Md. 21201.

* DOD-Dept. of the Army - Corp. Headquarters Ofc., 1500 Defense Pentagon,
Wash., DC. 20310.

* SSA - Ofc of The Commier., Alty Bldg., 6401 Security Blvd, Woodlawn, Md.
21235-6401

26

 

 
 

 

 

Case 1:20-cv-00636-JKB Document 1 Filed 03/10/20 Page 57 of 91

SLEN BURAIE
7396 RITCHIE HAT

GLEN BURNIE
mo
21861-9598
233744-9558
(8G01275-B777 96:27 AM

   
  

  
 

Uait Price

 

Gty
mn 1 $17.25 $17.25
(Domestic)
CBAL TIMORE, MD 21235)
“Weight:i2 lb 14.68 oz)
(Expected Delivery Day)
(Tusedey 93/10/2629)
{USPS Tracking #>
© 9585 8066 S22] @@69 cease 843
tPeuUrence 86, ae
(Up te $58.68 inclodad>
aM 1, Ri? 25 $17.25
(Bomeeticd
CHASHIMGTON., BC 263165
ttleight!12 15 £4.68 oF}
<expected Celivery Daw)
thedresday O3/11/20268)
{USPS Tracking #)
{ $505 5068 6201 G¥6S chase 28) .
Treurence $e. oa
{Up to $5@.@8 includad>

Total: $24 50
VI5da B5¢.5e@
CAecount HP AxRARANM ARN ?E 14}
‘Approval #:@3556C>
(Transaction #:298>
{Receipt #:@ag258.
(AID ABasABBOESLOiB . Chip?
SAL: VISA CREDIT)
TRINSNet Recuired CAPITAL ONE VISA)

Recaipt #) 84@-1218¢d75-1-1472597-1

Includes up to B5@ ingurarce

Text yeur tracking munber to 2B777
(@USPS) to gel the latest stziua.
Standard MNeaesage and Data rstes may
apply. You way alec visit wiw.usps.com
USPS Tracking or call 1-868-222-1911.

Save this receipt as evidence of
tnsurance. For information on filing
an insurance claim ga to
hiipes: /“waw.ueps.comnelp. claims. rtm

Praview wour Heil
Track your Packages
Sian up for FREE &

win. informecddeld tuery.cem

All séles fing] on stamas and postage.
Fefunos Tie gueraatacd services only.
Thenk you bor your busiress.

AT

 
7 ty Some

Roe matin SS Se DGCYDOBSO-IKB™ DOCUMENT T “FIST OSITO/20~ Page 58 OF Sl

October 10, 2019:
CASE HISTORY

* - Docket Entries to share light to the case:

Exh. 1.) Veterans are in need of legal assistance at alltimes. The Veterans
Administration like other agencies that employ the veteran will not aid in the heip
of that which incorporates the ideals of veterans first or the American Veterans
Act...Leaving Veteran to legal sources some can't afford. »

Exh. 2.) Asa Black Man, | found it hard to compete without jurisprudence in the
Law! Help to fight Institutional Discrimination & Racism is harder with the
reversal of Reverse Discrimination by the Supreme Court (The voting down of
Affirmative Action). Plaintiff tiled a request for reconsideration with the EEOC,
seeking an increase in the monetary awards determined for class members on
appeal & a grade: based on the settlement agreement 1-11-2002: EEOC parties
Burden, Jefferson & Dunbar were retroactively promoted & Plaintiff was not given
a grade; & settlement for filing an EEOC complaint when faced with reprisal yield
adverse actions to Mr. Chapman. Why should Plaintiff compromise when.
Plaintiff had been discriminated against in competitive selections? Because
Plaintiff had not the money to fight SSA or the Gov't.; appraisal vs. reprisai,
damages & mental anguish, in scope of the settlement: an aged disabled veteran
or citizens in need of a council of advisers beyond the representation of current
council to fight the Gov't & its Agencies (an oversight committee). The US
Judicial System is not fair to all people. How can we have resjudicata &
collateral estoppel, when the issues are ongoing in these matters? Depression &
Stress lead to Plaintiff's move to get into another component. Health lead
Plaintiff to retirement. Discrimination goes beyond this settlement; due to
consistent behavior of these agencies & its negligence of liability to employees &
the increasing of-age in this matter. Document dated 6-11-02, h@30, whatisa —
middle ground to discrimination; a balance to stop it or settle for awards? -
H@38 & 39 -- This argument should run its course for due process in Retirement

E01

 

 

 
Wee mencechonmansncimnn €2 58 TO -CV-O0O36-IKB” Document t Filed USTI0720 “Pagé 58 Oot

Rights for those losing out at what lead to the cause. Loss of income is at risk
before & after retirement...ultimately if agency is at fault, the gov't therefor has
control H@32: and the need to make right is needed. Which yield little in
addressing document dated, Nov. 20, 1996, Exh.7b: The problem with
management, goes into a deeper health issue of the supervisor of the Legal
technician in OGC, & the control she had on her supervisor: in that the clerk
position need @ feast 3 employees to do it on a daily bases; & testimony from
other employees stated the office had to pitch in just to keep up with that job
task, as the office was understaff @ several key positions & locations in need of a
larger size office for unit space. Thus, leaving the office to complain about
having to help with clerk clerical task: than when mistakes were made, the
supervisor never looked @ her health issues for my-grains on a regular accuracy.
Leaving others in the same component to file Grievance against management; for
the Ghief to tolerate the Supervisor's control over him against the employees who
knew of this situation. This went uncheck for years, Plaintiff was told & not until
Plaintiff filed did management say Plaintiff can be release @ any time with no
recourse, not prior to accepting the job of Legal Tech (No. DC-3443-97-0153--1
(12-16-96): but the action that lead up to the action OGC don't want exposed.
Chapman was terminated & EEOC didn't help in the MSPB Preceding. Than
Plaintiff was not given Due Process in action addressing difference in Class Action
subject Matter to Disparate Treatment or Promotion to a higher grade, otherwise
Stereotyped to be denied in his request on appeal: EEOC Case no.120-99-6378x,
79x, & 80x; Jan. 11, 2002: Appeal no. 01A2386, 8-14-2002. Thus good cause
based on oversight & work pressure, preventing Plaintiff from addressing issues -
as diligent as a non-disabled citizen or getting the help a veteran needed. |
Plaintiff emailed to SSA Class Action Advisory Board - 6/26/19, requesting not to
be left out of the suit, based on being a field employee. sec.111. -- 42usc 2000(e);
Kator, Park, Weiser & Harris, PLLC, 202 898 4800.

Exh. 2a.) Ask of the District Court for Md., to help in the scope of the law for
being out of work for at least a year or more@ the opioids crisis, for the fullness
of the law in whole ... than a request for Congressional Help as well.

E02

 

 

 
 

wet

Latent kennetteen | Bage-H90-cy-BSSS6-IKB> Doeuhentt Bilsd-O@/1/20: Page.60 of fev ew nl

Exh. 3.) Plaintiff's version of case #17-471.

Exh. 4.) Help is needed by the courts in helping Field Employees to become part
of the Class Action Suit against SSA; & other documents use to write case

statement.
* Complaint:

Exh. 5.) The Complaint for Due Process... When is Formal Procedures needed,
but not limited to Trial Procedures, to be heard? Facts Common in All Accounts:
Complaint brings action against Title Vii of the Civil Rights Act of 1964 & 42USC
sub sec 1983 & or other sub sec: case # WMN-14-3761, Chapman Vs. SSA; and
losses due to Delay Entry Program, Dept. of the Army, Discharged without settling
disputes according to Chapman. The make-up of social behavior in impulsive
behavior of the Power structure; it is controlling of Underlings or subservient, not
to be able to tell what led-up to the action, in due process; & the lack of Process
when needed. As long as Pro Se, is a Lawful Character of the conduct that is not
indefensible in its context, the work place sees statements like "He Must Fail", as

an upset of Balance in the AU's errors; & that the Field Employee must be
separated or segregated from the HQ's Employee; the judicial system in its part in

- not helping "Pro Se" to be heard: Chapman vs. SSA, # 1:11-cv-00274-SAG & PWG;
case no. 120-99-6378x; & all the ref. cases common in all accounts. What is
Rhetoric to legal Obligations’ (how is the Plaintiff @ fault? When the law stated,
being out of work for a year or more & VA meds kept Plaintiff out of the work

7 force; & no adjustments made by ALJ in remand to cover why SSA jaw for

T2(1520), vs. VA law T32 for relief; continued in the District Court not to over-turn
SSA, when Plaintiff was under Doctors' Care. The Plaintiff is not @ fault as in SSA
vs. The Law for why Plaintiff is out of work for more than a "Closed Period of
Eligibility".)? Est. Damages 5millionS.

* Facts Common in all accounts:

Exh. 6.) Deviation when Plaintiff had shown evidence to support claim(s) in ail
facts of law from His military sentencing; to Good Cause for the opioid use on Him

E03

 
Blaine ime en Herd: OG ey OO BSE dKB—Deeurrent4--Kied 63/4-0/20--Page-64-0f 94

by VA when loss of employment destroyed his way of Life. Procedural
Formalities to dismiss, deny, not to correct, nor to protect the protected...the

‘veteran.

* Agencies Decisions:

Exh. 7, a-i.) Agencies Decisions: The scope of the ML & ALI's vs. the Remand
or adjustments to support the correct-ness of the Law. Court Decisions & Court
Martials; & MSPB Pending Case, mailed May 2018, to Wash.,DC.

* Court Decisions:

Exh. 8, a-e.) The Wrongness in supporting the ALJ; and the Correct-ness to
support both sides of the Scale for the Law in Whole.

E04

 

 
:
Be eeu To

“Cage 1 SUSTOOSSE-IKE DOCUMENT I~ Filet Usrt0r20~ Page 620tet “a

 

In The United States District Court for the District of Maryland

Terry R. Chapman
-Plaintiff
V.
Soc. Sec. Admin.; pop, The Dept. of The Army

Defendant.
Civil No.

Brief for Plaintiff & Records Extract -- Pro Se.

Records Extract

 
e.

bana as i Cae foc HOESEHE Document —Filed-034.0/20--Paye 62 0f BE mele LL,

 

October 10, 2019

Docket Entries

Exhibit # 1.)

... unable to get help; just some of the avenues attempted to get help from; but -

not limited to these.

A veteran should not be turndown by VA for any reason: Laws that re-establish
veterans back into society, show to be one inter-agencies should get help
with...but not limited to an order of what is important to the Individual seeking
help. Ref. to 028, dated 06-28-2018. .

Exhibit # 2 & 2a.)

2.) Unable to get advice or a response as of this date from The NAACP, or the
Class Advisory Board for Burden vs. Barnhart, SSA Class Action.

2a.) . Maryland Declaration of Rights: Rule 401. (b) -- The facts are of
consequence in determining the Action. As in Chapman vs. SSA: before & after
Remands of said issues was bought-up before & after Memorandum of Summary
Judgment. -- The Initial Claim gave authorization for SSA to get all medical notes
needed in-support of the Opioid Crisis of the Plaintiff; & time Plaintiff was under
Doctors Care & out from work as Plaintiff advanced in age; chronic in all aspects
relevant to accounts common in all phase of Harmless or Harmful Error in
Adjudicating. Rule 103. Ruling on Evidence. The Balance of Scale is the
responsibility of the Supreme Court to protect by fashioning the necessary rule.
USCA. Const. Amends...unable to get help with stress relief & health maintenance
alterations, left a greater need for the system to stop rejecting the vocational
rehabilitation needs of the veteran. Evidence of secondary to primary
conditions that SSA, DDS, DLLR was prejudice to be heard on, conveyed the
importance of concerns in 20cfr404.1520c & 405g & 1383c of title42 of the USC.
Ultimate-ly the loss of income in seeking help from DLLR & Title2 & SSA in
wrongfully terminating a disabled Veteran. 42USc, 2000e4 the compliance with
the requirements, sec.111; the outreach of the veteran; a victim to the Admin.

 

 
stein tata ae me Seu OB HEH ESOTKB~Doctinentd “Hed 03 40/a0- Page G4 oF Chea cial

practices when disability is the issue doing the opioid crisis in contributable
negligence in an Inter-Agency Claim.

Exhibit # 3.)
* Documents use to write Case Statement.

Exhibit # 4.)

* Documents use to write Case Statements.

Exhibit # 5.)

* Documents use to write Case Statements. The Complaint: in each
situation with each gov't agency, respectfully, where the plaintiff, the appellant to
this court had showed prejudice and unjust by the defendants, here-in being
called the Gov't Bodies of record: the DLLR of Md., the Soc Sec Admin., the MSPB,
the EEOC, the Dept. of Defense(Branch Army), the OPM, & the Justice Dept. & its’
Court System. There was not or no relief or diligence granted to the plaintiff,
Mr. Chapman; to make right that which would yield fairness. The District
Court(s) and the 4th Cir’ Court judicated based on informal hearings; never an
effort to consider the plaintiff or appellant’s side of the scale: that showed _
substantial evidence for a favorable decision: Then, to state that the 4th Cir
donot address precedent in the jurisprudence(fairness) of the law, as ruled earlier
in 4th Cir court history. The courts nor the agencies never gave advice to a pro
se appellant whose financial conditions fail to attract legal help (a personal
problem of a disabled veteran). The opportunity to be heard suitable to the
occasion & an opportunity for judicial review to determine whether the
fundamental elements had been meet. 14th amendment; Scfr. sub sec 1201.56,
a defense & degree of proof that the constitution does protect as a relevant
part(s) that opioids & other prescriptions dealt with pain & left appellant bed

ridden & out of work for more than a year: as plaintiff tried to determine why SSA
& OPM was telling him to do at séparation.

To Conclude: Facts common to all.counts - The appellant was not protected as a
veteran of the US Armed forces. The appellant was left to explain why & how he

 

 

 
awn ty ne AOaSe-4:20-6v.00636-IKB.Decument L-Filed 03/10/20,. Page.65.cf 91.

 

was hurt. Elements of bias, discrimination & prejudice left appellant’s life
altered toward poverty. The appellant was not the same after being placed on
opioids: He could not do past relevant work or anything based on the RFC...The
appellant was written off as a mere judicial procedural matter...who can't handle

stress.

Exhibit # 6.)

* Documents use to write Accounts Common to Case: Inter-agency
involvement never provided council to the veteran; the petitioner receiving
decisions contra to facts of law. Petitioner seem to have merit in all aspects of
military and civilian pleadings for relief in summary judgments. Good cause for
short falls of the plaintiff; his disabilities. Unable to get legal assistance & or to
address Disability law: Constitutional law: or Military law for resolutions. VA
will:not help Plaintiff with law issues or advice to a disabled veteran; see ref. 028,
dated 2018, June 28" (Exh #1). Military records was requested for a complete
copy of Plaintiff's DD4 and the Delay Entry Contract, that was not obtain (Exh #7h)
(8d) in full. SSA - No Real Affirmative Action on Relevant Parts (SSR96-8p) |
(201.00h) (ECF NO.16@6). EEOC - No Reai Affirmative Action on Field & HQ's
employees on discrimination restitution for all. The US Atty Office & The
Supreme Court issue to not hear questions on Writ of Certiorari. The Merit Sys
Protection Board - Pending in Wash., DC., for Pension Request. Plaintiff was
terminated from the military without enlistment bonus, pay, & entry rank based
on portfolio 1985. The Original Contract was signed, placing Plaintiff in the
Program in 1984. A profile for disabling conditions revealed discharge from
active duty without satisfaction of Military Conduct for regulations gov'ting
unsatisfied issues, Once released or discharged from military, the plaintiff
worked from 1987 to 2006, with a federal SCD of 1987, Feb. 07th. In 2005
separation from federal service, yield no FERS Pension @ age 62, 2017 of Aug.
Within service @ SSA, 1992 to 2005; EEOC complaints, yield little satisfaction in
class action suit for Black Males in Chapman vs. SSA for equal compensation for
that case claiming a grade for satisfaction vs. a monetary payment; leaving issues
for stagnation, nolonger an EEO Complaint for Minorities (case # 1A23860,
xref.#(BMFJ)120-996378x, 11-9-95(79x)(80x). Plaintiff injuries for the lack of

 

 
a , . *

core na semen cP OTH OOSSOIKB “Doctmient't* Fitech3140/20— Page-66 6f-94-—~

satisfaction, amount to monetary value still undetermined, as Plaintiff is receiving
no help in recovery as of this date; under the Declaration of rights...All the
privileges for protection to the veteran; or a disabled person under doctors' care
from wrongful termination for being caught-up under the opioid crisis. The due
process of law that depart or deprived one from property of a promise of a
Program Base on work conditions vs. the contract that has missing pages, “to get
you in the door” but not at the rank of E5; that denied the rank of E4 due to a bar
for re-enlistment: Military Rules 7 Regulations state "A soldier can't be

discharge with unsettle debt".

* Medical issues from Skeletal deformities to current ongoing concerns: To
address reasons for profile & disabilities & the lack of counseling in disability law
that lead to pro se actions as a citizen of veteran status.

* Plaintiff was denied with substantial evidence; with a request for ha rdship

~ relocation; with a request for stress relief.

* Plaintiff was denied for fair consideration under EEOC - Black Males vs. SSA,
for a grade = to other races with college background.

* Plaintiff face AU broad range of scope Vs. the law for being relevant to
internal & external procedures,

** Plaintiff was humiliated & embarrassed when commer stated "The Plaintiff
Most Fail" as a Pro Se; & called "Piss Poor" as a definition on the Higher Court
(means there is an element of poverty, in need of the law).

* Emotional & Physical injuries developed damages that included loss of work,
loss of income, loss of rank, loss of pension, loss of quality of life, & other ongoing
issues due to the lack of judicial remedies to help support discrimination of the
law. Mere formalities & informal hearings dissatisfied victim to being the "N"
word in mix company (just another poor person),

* Weare All Ways the Blunt of Dis-Enfranchisement! The Essentials...We have
to rid ourselves of these kinds of Biligenic Ways: _ A Comprehensive Approach;
The Real Affirmative Approach for Precedence of Relevance; what we need in -

 

 

 
et: .

“og ;
2h

 

“Case 1:20-cv-00636-JKB Document 1 - Eiled 03/10/30 Page 67 OF OT nt

relevancy. Pro Se - Jan. 2019.
Exhibit # 7, (a-i)
* Agencies Decisions.

In these decisions address in this Brief: Jurisdiction for Wrong-Ful Termination &
Restitution of Loss(es); There is evidence that Mr. Chapman was placed & is ina
Degenerative State; has become abnormal to those of Higher Income.

The Procedural Formalities of the stated agencies from exh. 7a - 7i, indicate the
need for a Higher Ruling, for a person seeking the same Rights for equal justice
under the Law; as fixed in the Constitution, to function as an Equal, among the
changing Times, that left Equality out of the Prudence, in the Actions of the
deciding Judges toward a Prose. We than are force to become Prisoners to the

same old Arguments.
* St.ofMd.DLLR 7a.

In an attempt to file for the Stress Relief Act - Rule #7; the St. Dept of Md DLLR,
would not address Mr. Chapman's concern for his life under stressful conditions
as stated in his medical records for fighting off the opioids of the VA Hosp., for
relief. DLLR & SSA & the Comptroller's Office of Md, only wanted to address no
Unemployment & no Workers Compensation toward the Plaintiff: Never the
issue of why Health was a good reason for Resignation & his unsuccessful work

attempts.

Herein & again: Soc Sec., will not fill the maximum of positions for a component
& will leave the work to the few who can tolerate the Hebrew Slave mind-set,

So we work outside of our job task to make the operation work as itdid.
Women that the Plaintiff had met, moved faster than Black Men, to the
journeymen levels. in Gov't., employees working for the union are employees of
management as well; with no independence for the union & management
relation to the employee. Help is needed in these areas & when brought to the
attention, more adverse action when situation is spot on when looking for
independence & due process.against the gov't in the courts!

 
 

Fw he dT Oe ROOSTOIKB- Document 4—Hiled. OMG. Page 680691 2

* Conditions of the work place of old bldgs & dirty files or dog cases as they.

were called.

* The offices @ Aquahart Rd & Woodlawn - had mold, mildew, stains & smells;
aspectus issues & leaks: Henceforth the move after my termination, SSA moved
to Hosp. Dr., Crain Hway, the new office of DO-283 & Woodlawn is still gutting out

old issues.

* Prior to going to Falls Church, VA., in 1995, Woodlawn faced aspectus for
sometime & still being dealt with.

My point is, | got sick at the Glen Burnie, Aquahart Rd Office & resign due to my

Health & received no help as to the forms | was signing & the loss of pension; or

protocol for class or seminars for retirement, early out or separation from service.

|! received no help when sort for relief under the Veterans Act ... today, 64yrs old

& still Plaintiff is seeking help from the Courts. As the attached documents,

show the files of T. R. Chapman - June 2, 1994 RE: the following certificate is
furnished for your use in establishing civil service preference...labeled exh 7a.

EEOC 7b.

Chapman vs.. SSA

Mr. Plaines brought Mr. Chapman to SSA from State Gov't. Mr. Plaines Retired
-& Mrs. Kind, became Dir. of DFAM, & never filled the promises of Mr. Plaines:
Mrs. kind than Stated, there is nothing-in writing. Stagnated with adverse action
for seeking union help as a nonunion member. That told me, | left a position in
Fiscal-Md. St. Gov't., to find out | will not get a position in accounting atthe
GS-5/9 levelin DFAM. The imparity of treatment compare to others in similar
situations in DFAM. As told te the Plaintiff by another, name Aba: on a variety of
issues of the variance in decisions when male-vs female; male vs male; female vs
male; white vs white; black vs black; black vs white or white vs black: Once
Affirmative Action was voted down by the Supreme Court; Reverse Discrimination
‘was back to Discriminating. The Plaintiff seem to get disparate treatment,
having to prove prejudice & show that his evidence, substantial in proof, meeting
requirements that procedural formalities been denying. Than the adverse

 

 

 
Sew Se a

ety vie ie epioia Ao 600638-JKB~_Documant 1Eilad aot. Page-69. of (gis ZL.

impact was found to place claimant in hardship or a poverty state; when unable .
to afford to relocate to OHA in Falls Church, Va., just to get a GS-5 in the field -
office of SSA: which lack the means to provide & which was a blunt end of a joke
to disclaim material matter of claimant. Compare to the decision makers’
retaliating for claimant being protected by the law; to that of the AU's scope for
wide range to deviate from the law: Claimant has always been reasonable in
assessment of judicial out comes. As one white woman said to the Plaintiff, an
old soft shoe. . Leaving claimant without that part of the law that protects or_
show relevance on his behalf: as in Chapman vs, SSA; the Plaintiff was now allow
to speak in DC-3443- 97-0153-I-1, 1997: Than once claimant could not produce
the Statute; the Judge is reluctant to side with what is called Pro Se or tolerance
for the disabilities of the Veteran to produce at the Pro se level inthe Law. The
Field Office employee is identified as not being of class action due to not being of
HQ Office: as if the Field Employee is not impacted by the Institutional situations
that-Mr. Chapman has claimed Disparate Treatment. Mr. Chapman's Stagnation
began when employment after the 1st year or 52wks, was not rewarded as Mr.
Plinés stated. The Plaintiff asked if S2wks qualify for thé next higher grade, &
Mr.'Plines stated, it does to the journeymen level: which lead to an un- kept
promise by (DFAM) Dept of Fin & Adm Manag: as Mrs. Bonnie Kind, the new Dir.
of Fin., stated, why Plaintiff didnot get it in writing: as Plaintiff stated to Mr.
Plines, you are retiring & | have nothing in writing as to my promotion for hiring &
the sign papers left for personal. Mr. Plaines retired & Plaintiff is still
uncompensated for the grade or grades of the Journeymen level GS-5-6-7-8-9,
Accountant in 1993; Plus a grade for Compensation in the Class Action Suit; now
ongoing issues of why Plaintiff's discrimination is not of meaning of the AJ's
meaning as stated in EEOC, case# 120-99-6378x, 79x & 80x & its Appeals: due to
Plaintiff being in the Field & or getting a retro gradé as well. Mr. Chapman than

at SSA - (OHA)The Office of Hearing & Appeals, in Falls Church, Va. , from
Woodlawn, Md., SSA,HQ - DFAM. Any adjustments, if motion is to be granted
for relief as in Chapman vs. SSA: :

Plaintiff. don't want to be limited by the computing of the Forum stated in the
Class Action Suit, but to be incorporated into-a payment-of Restitution for

 

 

 
ae vee we me . - . so

Nomen Cre T OL EOUSSEIRE ~DOCUMETIET “FIST 03/10/20 Page TOUTE

Wrongful Termination as well. Reason Plaintiff is out of his Md. State position, &
the one he didn't get, GS-5/9 position; and having to locate a position to get in
grade at Falls Church; having not the income to transport to on a daily basic or the
income to afford to relocate to. This is who the Plaintiff had become, a Field

Employee.

1993, Mr. Chapman didnot see the Journeyman Level! Accounting Position GS-5/9.
1995, a move to Falls Church to get in grade as a GS-5; & the w/d that was
incorporated on the Plaintiff as a field employee nolonger able to be apart of the
class action suit; that was appealed in hope of a grade in settlement for Plaintiff
time @ SSA-HQ; the broken promise for clemency; & the discrimination on Black
Employees’ for being in the Field. Than once into the CR series GS-11, never did
Plaintiff see a grade 12, as the union & management kept the Soc Insur Spec.
Position, pending at the Bargaining Grievance for years of what supposed to be
the Journeyman level for that GS Series. The Plaintiff worked as a Specialist
from 2001 to 2005. Never did the Class Action Suit give Plaintiff credit for being
in Woodlawn from 1999 to 2001, in the Security West Bldg.

Mr. Chapman had been told to withdraw from cases; each time he is unable to
site rulings & regulations that support his claims. 1996, Plaintiff would hear
statements like: Whites are not duly bound to listen to Blacks. Or the union
will only do grievances for union paying members; even if they take your case,
don't look for much. Or Plaintiff would get what is called a Thomasina or an
Uncle Tom to handle a Black issue, that requires circumstances unique to the
individual, that a white or a white man's Negro can't argue, in or for a process
requiring Fairness to Blacks: Chapman vs. SSA; Chapman was injured on the job,
29CFR sub sec 1613 & as a disabled veteran. |

For years employees were addressing the issue of their high 3 grades in relation
to fetirement; now agencies are not responding to why the Gov't was pushing the
conversation of the High 3: knowing retirement is based on all years of Soc Sec & ©

Pension deductions for retirement.

* SSA , | a Fe,

 

 

 
Poe an ah nace ts 4-98-CHOOSSETKB- Document -Fiked-03/L6/20." Page-24.0b94 — nee a

SSA, made decisions in Mr. Chapman's Career: The Plaintiff also known as the
Petitioner; received help with His IDP (Individual Career Development Plan), the
courses that was taken within the learning center, and at school; but SSA did not
want to promote him. From day one, Mr. Chapman enter service with SSA, in
the Woodlawn Ofc., of the Annex Bldg., in 1992, After leaving Md. St. Gov't., for
what was to be a grade GS-5/9 journeymen level in the Accountant Branch:
From Civil Service to the Military, to FERS; then be eligible for promotions based
on the concept of 52wks @ the next lower grade: per Mr. Walt Plines, Chief of

| DFAM; who hired Mr. Chapman. Plaintiff didn't get a promotion until] OHA in

. Falls Church, Va., some years later. Than Plaintiff was told in Office |
Management(OM), by his Supervisor that He was using the promotion asa
Stepping Stone to get out; as oppose to staying for a duration of time as she felt
was warrant for the hiring (in Plaintiff's estimation of what was being said) in
Plaintiff's attempt to Career Growth, . Once leaving Office Manag., Plaintiff's
work ability was question in the General Council's Office in controlling of the
Litigation Docket by his supervisor, which led to a claim with the MSPB & adverse
actions. The Plaintiff's case had been showing proof that field office employees
& employees that give assurance to the public as case workers & adjudicators are
faced with more scrutiny than HQ employees. Once Plaintiff stop taking the
opioids he was than scrutinized by VA for doing so. The Plaintiff was than able.
to get out of bed to have unsuccessful work attempts @ finding or maintaining
work after 2006. Thus, a claim with the Maryland DLLR; Mr. Chapman fell short
in getting workmen compensation, unemployment & disability retirement with
SSA. Than in 2017, Mr. Chapman was told that he was not eligible for his FERS
Pension, in which he was told he had opt out of in 2005; in which he stated he
had little knowledge of; being on prescription meds in 2005 called opioids; until
he started reading his hospital notes to see he was on more than one narcotic.
The argument than became, not being able to stand or set & the decline in cardio
sys for blood flow & low cell counts; MRI pointed out the degenerative nature of
other conditions. The redundant issues were those that address the current
dilemma of progressive aging of the body; and the constance use of ibuprofen;
swelling, skin, knees, & back pain; a mock justice for a host decision for the
law...verses the bases for Statutory Law for being out of work when disability

 

 
Mowe cain mL nemeice’ 1+90-cV00636:IKB “Document t“Pilet-03/40/20--Page- 72-0f St — *+-

exist. Than the Plaintiff looked at: . What treatment or observation that was
used by SSA to determine Mr. Chapman could do anything in a day on opioids;
never a means to determine pain or mental! capabilities, was done by SSA. SSA's
observation was based on a short period of time by DDS, never no more than the
_time it took to fill outa form. | never been evaluated for the information
needed to complete the Functional Report or been given rehab or pain
management that the AU could not determine in my body at any step of 20cfr
sub sec 404.1520 or if the Plaintiff could type or lift without discomfort. The AU
could not tell Plaintiff about his back & conditions that led Plaintiff to be
discharged from the military; scoliosis & lower back pain, flat feet & shoulders, of
extreme importance to the joints, 20cfr.part404. subpart P: define under the Act,
impairments diagnosis in court transcripts as ongoing relationship with work as
reported in hospital progressive notes as degenerative joint disease. !n 2005,
Plaintiff could not live on risperidone so Plaintiff stop taking it. Another trait of
corifusion of SSA & VA, indicating, Plaintiff.asked fora letter to quit his job;
Plaintiff never asked for anything other than a relocation due to hardship and
‘those document indicating stress; but the selective process of SSA always
indicated the rulings of he quit his job: very important to note how the problems
& conditions are not measured-up to being the evidence of disability or wrongful
termination that existed. SSA never understood discrimination on the Plaintiff
as being debilitating -- or his conditions as good cause. Plaintiff had loss his
vision for a short period of time, as years went on; other evidence indicated
petitioner could not work under rispidol, step2 of 1520({c) & relevant part: there is
abnormality in PesPlantus & Heart beep & Blood flow, (SSR) 20cfr416.921, cfr
part404 sub part P; the medicine needed for pain & delusional disorder
conditions.- The AU took a scope, a wide range to try to justify how hemorrhoids
very severe & important in trying to maintain work; & never discuss a closed
point; but focus on how Plaintiff held-up over the years & never said anything
about how stress, being off: his feet, help maintain life, as it did with periodontal
diseases & depend fitted briefs. What is called "Harmful Errer issues
20cfr404.1527(c ) Relevant Facts, steroids injections gave the ALI a false sense of
the Plaintiff's daily evaluation; but the Commer did not listen; showing how long
the junky fide behavior of prescriptions misrepresentation, to that of the remand

 

 

 
em ie teppei PEC Un DD

* .Case.1:20-cv-00636-JKB. Documeht 1 Filed 03/10/20 Page 73 of91. 0

for hypothetical situations the AAJ remanded in Motion summary Judgment: an
inconsistency to the 4th Circuit level. Mr. Chapman stated 6-6-11 & 10-5-11
supporting memorandum of law for judgment, that the appeal officer lacked in
applicable law, reasonably excepted as important in legal argument in favor of
42usc...for binding precedence to force the lower courts & agencies to support all

laws in full without errors.
* OPM wae 7.

A current Pending issue at The MSPB, since May 2018; from an OPM Denial of
Pension for Federai Service. OPM stated SSA administer form 3106 to the
Plaintiff: Plaintiff being mis-informed mis-lead or any action as to why the form
was sign and dated by Mr. Chapman in 2005. The request to appeal this action
was sent to The MSPB, Wash., DC.

* MSPB re 7e,

‘The Board has jurisdiction on cases of Merit. The claimant challenge the
agericies in the action that jead to the cause, The Plaintiff was told by MSPB,
since 2018 there are no Judges to hear cases, as the gov't has not the staff to
address their case load & in January 2019 there was a Gov't shut-down. This
case arose out of a disabled veteran being separated from federal service due to
health, in 2005. At that time the Plaintiff sign a form, he thought was for a
refund of his leave & earnings records. After finding out of opioids, & that the
employee in doctors’ care, @ time of separation: Employee believed He was
Wrongfully Terminated, in 2005. This claim for his pension was filed in June
2017, with OPM. The Claimant than filed form 185 to the MSPB; which
dismissed claimant's case as a withdraw: as claimant's withdraw was for him to
file a new claim, based on SSA Separation package; asking who issued the form
3106, SSA or OPM; and who may had misled the employee to a Wrongful

Termination.

Mr. Chapman believed his wrongful termination was done by SSA, knowing of the
worsening conditions of Mr. Chapman: as SSA sort to discredit by addressing Mr. |
Chapman's Resignation, as "He Quit his job"; & is not due help in addressing:

 

 

 
 

 

Ro! . . . a 7 _ . aan . . nos : .. a . Fray a . . woe L ae “ - 3 . Tw
hie meee vn 2 uCAS0.4:20-C4200636-IKB Docu ment Filed,03/10/20 Page-74.0f91

complaints of being of Veteran Status in need of Relief; which was sort prior to
resignation. These issues arose over time since being employed, 1985-2005,
As of 8-27-19, still no quorum to hear case-load @ MSPB per Executive Order of
the US. President. Now what does an aging disabled Veteran do for due
process? . How fair is this to the US Citizens, since 2017?

* US.Atty.Gen. Office 7f,

Its Mission is to inforce the laws of the United States; as the Enforcer for its laws
as interpret by the Supreme Court of the United States (Mr. Chapman's belief).
Asking is the course of lawful action in Chapman vs SSA: Pragmatic proceedings,
as if governed by their own interpretation of the interest in the wake of
deviations (pragmatism) from sound judgment? Meaning if brought to the
court; if opioids kept claimant out of work for a year or more, that isa period
under law as the truth for reversing the lower rulings.

Inadequate to law, deviations weakened & invaded Mr. Chapman's life & the flow
of his individual rights: to be judged without errors. To be defined so neatly in
civil-liberties: the narcotics from one agency to the misunderstanding of or the
misleading of another: Mr. Chapman is out of a pension He work for since Jan.
1977 to May, 2005: as a Veteran Protected by the Gov't He served, 1985-1987,

* Veterans Admin. _ 7 . leas 7g.

Contributibilily Negligent; once determining disability: VA went on to provide.
medical assistants to the Plaintiff.of Hon. Discharge. Medical Notes provided the
type of meds (some narcotic in nature) Plaintiff was on @ time of separation from
federal service, in 2005. VA stated that they would not be able to help the
veteran on legal issues: There has to be help for the veteran who is over scale
for Public Legal Assistance and can't find a lawyer to help against the gov't & argu
discrimination as more than a mere procedural formalities. Now with the opioid
crisis, the military is still being hit with Guinea Pig experiments with no
repercussion for the ovér sight needed between Food & Drugs & other regulatory
_ bodies looking the other way (Justice, outsourcing & greed). Discrimination,
harmful errors & the constitutional right to be judged without falsehoods; in

 

 
 

shoves metasnmin FS “Ces TOOT OOCIOIKE DOCTent 1 ENS 0310/20 Page 75 OF Ot

America is too bound-up what is worn-out...the Plaintiff currently have VA as his
health provider per the Health Care Act of Mandatory Health Coverage. Thus,
SSA have to understand the need for DDS & the AU's to up hold the law for
protecting the veteran in-need of disability insurance; the care to provide for
being out of work (to provide for his Skeletory Dysfunctions and the need for
prostatics & prosthesis in support); along with OPM to see Plaintiff is in need of

his Pension; pending @ the MSPB.
* DOD-Army _ cae Th.

|, Terry R. Chapman, to the best of my knowledge, believe that the Contract for
En-Listment into the Arm Forces was between Set. Powell & myself: of the Glen
Burnie Map Station, in 1984: out of Ft. Meade, BWI. We had set-down in my

- Grandparents’ & Mother's Home in Pasadena, Md., & sign what Plaintiff thought
was‘a 20yr Career Goal in the US. Military from the Delay Entry Program of the
US. Army, "Plaintiff was told that En-listment would be at rank E5, without pay,
unti:he enter. Plaintiff would enter based on past work experience & college

. background, known as his "Portfolio": “Materials consist of, including Civil
- Service, & FERS. The Plaintiff was to enter from The Treasury Dept., into the

Armed Forces @ the Rank of E-5. Once completing Basic Training; Plaintiff was
to go to The NCO Academy. After basic training Plaintiff was told he had to
complete AIT or Advance Individual Tactical Training. Once completing AIT,
Plaintiff was told he had to wait for his college transcripts to get to. His Military
Folder: than Plaintiff was ship to Ft. Stewart, a Mechanized Unit, to Desert Storm.
After Plaintiff stated to Command, the Military had His records since day one from
Bowie St. College & The Treasury Dept.; even @ Court Martial the i issue of |
compensation about the "statement from the Warrant Officer that Mr. .
Chapman's condition with Alpha Thalassemia could had turned the litmus test;
with is positive ana test (liver) with low red & white blood cell counts, too that
faint result that was used to state that Mr. Chapman was positive" as he stated he
was not a user; but lost a stripe due to the Dept. not believing in him. Plaintiff
was told to Et-Ez & return to his C.O.; & nothing but the lie-ing ass recruiter or the
military not fulfilling its obligations was the theme in Cadence for sometime |
(Other Soldiers had stated "The Recruiter Lied" so pick it up & lay it down, who

 

 
pecs aoe canter arr fa? etl om ot

oom hea aeaeriantactomes TIQOOCIO-IKB “DOAUSHTT Hed 08/1020 Page 76 of 67 ~

raa rockstar); as we set Post Records & won National Training in 86-87: as we
gear-up for the 1988 Olympic Games for those who was on the Sports Teams:
Plaintiff was Boxing & Baseball; @ Ft. Stewart.

Never did Plaintiff see his En-listment Bonus or Rank above E-3 or the NCO

Academy.
Never did Plaintiff see recourse in winning Motion @ Summary Court Martial.

Plaintiff was Discharge with a DD215 & a Medical Disability in 1987. DD form

' 827 was done for En-listment; dated 23 Jan 1987, for Arrears in Pay, upto the rank
of E3 with no signing bonus or reimbursement for pay taken with article 15s or
the stripe that was taken nor rank for work background. .

Plaintiff would like his record to show that if his work background was enter into
his military folder as his portfolio was to be the make-up for entering the military
with his college @ E5, He would not had been at Ft. Steward but at The Sergeant
Training School for NCO’s. Army form DA3499, sec, 2, does not indication
corrections was made, in Plaintiff's request for clemency pursuant to RCM.1105 &
1106; US. V:(E2) Chapman, Terry R.: That his record should reflect a medical
discharge at DD214 - item# 28 & on DD215 - item# 4c; & his original Delay Entry
Program Package should show a 20yrs, Career Contract and that he earned a

_ stripe as well; and not the contract of record indicating 3 or 8 yrs on two different
DD forms, 4 & 1966; & there should be a form DD149 that was done for
corrections: Correction Board @ AR2002072679, didnot correct
Recommendations of AC87-05547: Army Regulation 601-210.

Plaintiff talked to the Recruiting Sgt., & was assured his paper work was in order

for En-listment out of the Delay Entry Program of non pay rank E5, into active
duty @ pay Rank E5. 1986 Plaintiff's CO - Captain Love stated: although you are
a'model soldier your official records have not come from Ft. Jackson. 1985 Ft.
Jackson said the Plaintiff's records was being forward from DOD. |

In Ref. to Board Date 19 April 1989, Document # AC87-05547, Mr. Chapman has
nothing that show he was requested to appear in front of The Board. = Mr.
Chapman was in the D.E. Program back to 1984 awaiting the approval of what

 

 

 
Vo Stee annie men ann Caicen 29 Oso OESEIKE- Document 4 “Filed OS/1G/20—-Patie- FF OF aE m= ee

was presented in his Portfolio Package in Feb. or Mar., 1985. Was told that this
would begin The War against Terror & that the US needed a Standing Military per
President Ragan; & my Rank would be presented to The QuarterMasters Corp.
Terry Chapman 12-08-02; 19Apr.1989; 28Oct.1986. Doc# AC87-05547

Ref.: AR2004102928 - Dated: 10Dec. 2004

In Brief:

This document address the issue of Wrongful Termination. A Career En-listment

that would not be faced with a non-promeotional status within the reference to
AR2002081591, & AR2002072679: in which Plaintiff suggested the error of
Applicable Law to Council & was Granted the Motion at Separation - - SFMR-RBR,
AR2003093943, 1-14-04, records indicate college background & no work
background as an incomplete "Portfolio"; a promotion showing proficiency
warranting additional rank; a discharge which led to VA Compensation; Army
records indicate grounds or facts, concerning corrections in argu for relief as a
matter of substance & Military Law to enter the military at that grade & place in
the current‘ile as a correction of law. Please use this letter as my continual
effort to appeal for restitution or resolution. AR2002081591 further err that

" never corrected to E4 on Entry, thana promotion prior to the Bar @Contract
dated May 1985, 8yrs with 20 school credits over E3 requirements, in which
Plaintiff should had enter @ & advance to the ES. The Reconsideration asked:
Is the promotion or the 2nd contract received valid to the correcting of DD215.
AR20020815911 indicated that Promotion shows that Plaintiff's Proficiency |
Warrant Promotion. So am|to believe that this case will never show a
promotion to E4 due to not being in rank for a year after entry, or that the
promotion received prior to the Bar is not valid; or the Original Contract is still in
Halo not to be release, & the Academy was a lie not to incorporate the work
background; or the logistic to get Plaintiff in the door @ Ed and wash hands with

another low ranking official, in recruitment goals for a standing military: Chapman
12-16-04. The Board continue the error in document 12-10-04,
AE2004102928...The Board concluded Plaintiff was not eligible to enter the Army
in pay grade E3...the corrected action DD215 stated Plaintiff was to enter. at E3;

 

 
Rok

 

seers!

ae

 catentee 0 Soonen Se 4-90 -by:00636-IKB-—Doeument-4-~-Filed-03/1.0120:-RAga-78-0f Lace me

Doc# AC87-05547, finding #2 stated £3 from 29 Oct 1985: thus, never correcting
to any findings of missing documents in original contract of E5 or including of
work background & college cumulative credits of 80hrs herein known as Plaintiff's
Portfolio. | was told | could get an £4 by having 20hrs over the E3 requirements
for an 8yr contract: Plaintiff stated the original contract Originally sign was for
20yrs. It was stated to Plaintiff, you can get into pay status. Plaintiff stated,
what is the D.E.P. about: After explanation, the DD form 4/1 was signed at DD
form 4/2. | was to be in Rank E5 with nonpay status; Portfolio had to be verified.
Then in Oct 1985, Plaintiff was told he could get in the door at E1 and Rank would
catch-up once records reach his Duty Station. This was to get Plaintiff in pay
status; and Plaintiff never saw Rank or the NCO Academy or the complete
portfolio that was presented.

Doc# AC87-05547  - Ref,: Findings #7:

Plaintiff received status as a Sharp Shooter, an Expert Grander, an Army
Appreciation metal and a recommendation from Captain Love as a Model Soldier.
Plaintiff help set Post records at Ft. Jackson; and help win the National Training i in
the Dessert at Ft. Steward. Plaintiff was on the Boxing Team & the Baseball
team, gear-up for the 1988 Olympics. Discharged according to AR635: @
Court Martial it was stated Plaintiff could re-enlist under another MOS: not that
he could not re-enlist. Once the DD214 came out it stated a bar to

re-enlistment.
To Conclude:

I went into service with a CDL or B Lic., in the 80s, Huber Bus Co., Glen Burnie,

Md; but Driving duties was given to rank Plaintiff should had entered in. Plaintiff
was not treated as if the Delay Entry Program was about Having Rank in a nonpay
status or even cared about the contract of £5 once the recruiter stated the .
paperwork i is enough to get you in the door, That was when every answer from
Sir-peeriors was on a need to know bases & my records have to caught-up to me
that never did; once discharged, rank was based on college overlooking Plaintiff's
work history at the 3yr contract to get in the door and not that of the 8yr with the
20crs over for what was needed @ the E4, leaving out the work history for the E5

 
 

om eo Eaten

Case 130-cv- 00838. ee Doctiment 1 Filéd VaTOII0 Sage “Orsi

based on the portfolio; nor the 20yrs entering at E5. No consideration for the
Portfolio, addressing work background or CDL's or the litmus test for low blood
cell count... nor the NCO Academy. Since day one Plaintiff had to obey rank he
did not have; the wear-ing of to small size foot gear: The reason Military is
contributive-ly negligent in, Plaintiff's disabled status; to the accusation of being
ona control substance, other than what was military issued, Plaintiff stated he
was not smoking in the military or getting high. The Plaintiff was a Platoon
Leader @ Ft. Jackson. Once leaving the best Drill Sgt School in the Country,
Plaintiff was sent to a Mechanized Unit at Ft. Steward; along came Beat your face
& the recruiter lied, as the number one cadence. The fight to keep depression
away & morale up was the key in lasting as long as Plaintiff did: Plaintiff should
had been at the Academy & not Ft. Steward. Veterans Support Branch/ge.

* Congressional Inquiries ree 71.

To show what the Justice Department Lack in Fairness to the Opioid Crisis of The
Veterans & who don't Respect the Fullness of the Law: to protect the veterans,
the aged individuals; & that which has sold or out source its citizens for Profit...

The VA don't help veterans with legal issues & that i is what Jag or is it it for outside |
of the military; or what is in need of for aid to the veteran.

Inter-Agency Issues.
Past Rulings are not being applied to all.
The US. Atty has the Power Citizens need for Due Process...

The Supreme Court need to be fair to all citizens in Forcing the lower Courts to
address all compliance .. & complaints. The Constitution Has Ruled and the 4th
Cir Court is not addressing the Fairness to all verses the Procedural Norm. The
poor is the fighting man of A Nation...Treat him better to want for nothing.

E1, E2 & E3 pay is not acceptable for a Soldier's Life. The Delay Entry Program
have to address issues for Entry and the Portfolio for Rank.

Policies are.in Place for a reason not to be Discriminatory.

 

Bac ae amok Some owen |

 
Bet Tom + Nene

'

Mah ames ce me : arene een _ vo ge eg
~ Casé 1:20-Gv-00636-JIKB” Document I” Erté 03/10/20--Page 80 OF St er

Exhibit #8, (a-d)
* Court Decisions.

Question to the Courts: could the veteran been protected on the issues of
disability; and termination of service without a pension? Evidence, Plaintiff
states are within the laws of Possible Wrongful Termination. Then comes the
issue of whether the Veteran was to enter the Military at a rank higher than E3;
and was the Plaintiff in rank of E5 in a nonpay status in the Delay Entry Program;
awaiting approval of his Portfolio. This came to be known as Institutional
Discrimination(the contract that got him in the door & nothing else followed per
dd215). To Close the Argument: Of what is being Petition for Judgment is the
Relevance of Law to uphold the prejudice that prevent the Petitioner, The
Plaintiff, Mr. Chapman from being rewarded for Relevant Parts; showing
substantial evidence for the possible wrongful termination of a disabled veteran
in statue provisions in employment law(VEOA) Veterans Employment Opportunity
Act: ; Before & after the Post 2007 & The 2010 Rulings: Relevant parts for
ves opioids in Resignation due to health for his FERS Pension, and Soc Sec Disability
Act for Retirement at Title 2: For Stress Relief: Relevance in Court Martial
Motion in Plaintiff's favor, with no relief in the article 15 that was filed & took his
pay. > The issue of rank once advance to £2 on Merit, to add a stripe to the issue
of what he should had come in the door at; now for a possible E6. The
adjustment to the DD214 to reflect onthe DD215. Was he discharged Medicaily
or for the bar to re-enlistment; and is enlistmentian issue if the contract was for a
career 20yrs & discharged medically; Chapman 12Aug1987; as addressed at the
Court Martial in 1987; when stated that Plaintiff would not be let back in with a

 

ae

medical issue.

* The District Court Ruling ay 8a.

Prudent Persons must ask themselves is there Probable Cause to believe Plaintiff
may had been Wrongfully Terminated based on Bed Riddancy by Opioids in 2005.
A Statue Provision in Employment Law, for Veterans' Crisis. Notes of Decision
1600 Md Declaration of Law Article 24, Due Process. Is Institutional Racism or
Discrimination a new form of Martial Law Article 32? @ Relevant Parts &

 

 
 

¥

Bem

Som

LAR il tase oe conde: ake~pocnrient Hel oartirz0 Page eT oe si

Me we 7 see fw Pee . ot oes are ~ “3
te

Fat nisom eae

compare to those Attorneys of record, Pro Se tried to explain 42usc405(g}.on
progression of sickness; but was not heard in De Novo. The District Court lack
respect for fairness under Pro Se tolerance for the lack of help in this matter.
Proving prejudice on this level for institutions to miss judge citizens or not look
into the legal correctness of a lower court or an administration decision; is
grounds for oversight into damages & or disbarment or both. The Plaintiff is
hurting and in need of answers, as to why the hate for Pro Se asa tool of the
system that will not let judgement occur without err in scope of deviating from
applicable jaw (1520) & argument 42usc(405)(g). Discriminating practices that
feed prejudice continued at PWG-11-274, when Commer failed at proving
Statement of the Case at applicable law. This go to say that the system agreed
that the Plaintiff must fail, WMN-14-3761 at summary & memo. of the Law:

When the Plaintiff asked at hearing Nov. 26&27.2013 with SSA, does the Plaintiff
meet any of the sections of the Act, where favor was found in protecting the Vet;
& the statement that the Plaintiff's substantial evidence will not be used; & to not
look:into the legal correctness of the AU. The deviation from 216(i) & 216(a) to
216(i) & 216(d): The reason why Appellant wanted hearing with the appeal
council; for the substantial evidence to the error of law at 20cfr404.970: At
relevant parts of the remands, not addressed in the 4th Cir, at SSR-96-8p.
Coneurrent issues alleging Plaintiff quit his job and could work under Opioids &
muscle disorders 223(a); Applicable Law 20CFR 404.1520(a). As a matter of
Record Ref.: WMN-14-3761, that document #28 do not state Mr. Chapman
Argued past relevant work that led to disability under the Soc Sec Act: Each
time overlooking reason why Mr. Chapman want to be heard, for rebuttal.
Plaintiff also stated Bird v. SSA, unlike Chapman v. SSA, ‘Chapman stated relevance
to deviation from 1984 & 1996 decision of the same circuit ruling WL374184 see
also, ssr96-8p...How fair is the BenchMark treatment of erred judgment? Was

jurisprudence in the law upheld in the 3- 21-17 Decision, in this case, not to make

the lower court rule on the matter of law in whole: not. limited to 20cfr part404: &
not limited to 1521g: The Constitutional General: Welfare in Relevant
Mentioning Parts at *6; but riot limited to that in 1996 WL374184, use to deny
Plaintiff on Harmful Errors; even if Plaintiff's records show the prejudice in judicial
rulings against the advancing of age in the economy since 2004 of opioids ona
foment com tee Me ee et » . we we a

Ma ace pend WRT aie ee ta ple Tt

« shectien imate ‘ nme anes wena’ comet ccvatett teh tr wut Docent, ake a
Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 Page 82 of 91

 

fe eather maar: ein arid

bed ridden citizen. As SSA use Plaintiff abilities in an incomplete functional
report vs. the work world downsizing. The Plaintiff is seeking a New Ruling on
Title 2 of the Soc Sec Act: A Ruling on his FERS Pension; & a Wrongful

Termination of Employment.
* The Circuitcourtruling 4 £2 2 2 2 2 saa 8b.

A Clear Undeniable Error(CUE): The Cir. Court Ruled by making a Host Decision
without proof: A decision not withstanding. If SSA is legally correct: the DE
Novo Decision of the District Court, a review of the ALJ correctness should had
been done: due to being ill more than the required time, is a reversal for the
Plaintiff, longer than a Closed Period,

Case No. 16-1173, Chapman, Pro se vs. 4th Cir of Appeals' Mandate filed 3-29-17;
again ruled on 4-6-17 that Plaintiff can't motion relief on the 1-9-17 Decision, @
Rehearing & Rehearing En Banc, dated 3-21-17. The Court denied the Petition in -
Rearing & Rearing En Banc 3-21-17. If Plaintiff can't get heard, how is that due

process? Chapman vs. the 4th Cir.; the Gen Atty Ofc.; & the Supreme Court;

‘ Ref.# 17-0471, Chapman vs. SSA, In the Supreme Court, Ref.: A Constitutional
Matter; Pro Se, Terry Chapman; X Ref.: 16-1173, 4th cir of appeals 2017. XX Ref.:
Dist Court, #¥WMN 14-3761. XX Ref.: sag-11-274 & pwg-11-274, the Question
was, how can the system adjudicate if the adjudicator donot know if the legal
correctness is in place to stand in the Ruling: and that the opioids kept one out of
the work force, how can one work? _ In light of the Right for Review on all issues
of Relevant Parts in what led to the action of Poverty: In making a Decision.

* TheSupreme Court Ruling £2 ss aaaee 8c.

This case has Merit: For Reparations inthe US: To the Plaintiff's separation
from the military & federal service: To the Class Action Suit, Black Men vs. SSA.

Mr. Chapman never received a GS grade that was requested in the class action; a
GS-12 as a Soc. Insurance Specialist.

When Stagnation in grade was pointed out, EEOC years later nolonger accepted

 

 
£
a

ee ee aE ale ‘wramecmthan, Pn a a AF Mem entation ne ae Se >

Case 1:20-cv-00636-JKB Document1 Filed 03/10/20 - Page 83 of 91

Fae ine Ee ek ae aa el a a

 

claims for stagnation as an EEO Complaint. Thus, the termination leaves Mr.
Chapman out of a permanent Career Condition position.

Rule 401.28USCA. Test for Relevant & Evidence. Federal Rules of Evidence
Rule 103.28USCA.

The Balance of Scale is the responsibility of The Supreme Court to protect by
fashioning the necessary rules. USCA.Const.Amends.

Formulation of Authoritative Laws, Rules & Remedies designed to protect people
from infractions...USCA.Const.Amends.

Advisory Committee Notes 1972...The Status of constitutional error(s) as

Harmless or not is...

Rule 401.(b) the fact is of consequence in determining the action. Asin

Chapman vs. SSA; before & after remand of said issues that was brought-up
before & after Memorandum of Summary Judgment -- initial Claim of the type of
Medication Plaintiff was on; & time Plaintiff was under Doctors Care; & out of the
work force; as advance aging show to be chronic.

* US.Army Court Martial a, 8d.

Headquarters & Headquarters Company, 2d Bn (M), 34th Inf, Fort Stewart,
Georgia 31314. Subscribed in my presence this 28th day of October 1986.

In Closure:

The scope of protected activity is defined by each law that creates an employee
protection. As in Class Action against SSA, (BMFJ); but not limited to those
other claims within this Wrongful Termination Suit; where Chapman points out
unfair treatment to be corrected. Under some laws, only an actual complaint to a
specific agency is protected. Under some stated laws, there is a "play fair"
provision which requires employees to tell their employers about the wrong doing
first, to allow them an opportunity to correct the problem; vs: Only actual filing. of -

 

 
c+ mes ha tee hey . of Ber oto . .
+ : . lt Ake: . > . et MO eae a ome oe

 

om

ARS TOE OOSE IRE Docent Péd OB IOTIO- Bate Ba ot or

a complaint are you protected. Other courts have read the law with an eye toward
the purpose of protecting anyone who tries to help enforce the law.

For example, under the Civil Rights Act of 1964 (also known as Title VII),
employees are protected for (1) participating in proceedings to enforce the law, and
(2) opposing unlawful discrimination. The "participation" clause protects anyone
who files a charge of unlawful discrimination or serves as a witness, whether or not
the charge had merit. The "opposition" clause, however, requires that the employee
have an objectively reasonable basis to believe that a violation of the law had

occurred. So, if you caution the boss that some action might be a violation, and you

are fired just for giving that caution, your claim of retaliation will depend on
whether the judge thinks it was reasonable to believe that there was a violation.

Protection can begin as soon as the evidence suggests that management thought the
worker might be a witness in a future enforcement proceeding. Filing a grievance,
contacting the media, refusing to perform illegal assignments, and other forms of
standing up against violations of the law can be protected. Even complaints that are
indifect or misdirected may result in protection if they reveal to management the
intention to enforce the law. For eiriployees assigned to safety, quality control or
enforcement work, doing that work too well is also protected. What continue to
grow'is Institutions & Inter-Agencies, criminal element of one or more principals
for wrongful termination, ' Restitution & penalties such as debarment & to proceed

with the civil matter, is irreversible.

Courts have recognized that protected activity may bé associated with "impulsive
behavior." Employees cannot be disciplined for protected activity so long as it is
lawful and the character of the conduct is not indefensible in its context. A key
inquiry is whether the employee has upset the balance that must be maintained
between protected activity and workplace discipline. If the employee's behavior
oversteps the defensible bounds of conduct, the employee can draw on inferences
or show precedence i in a matter of undiscovered protections of the law. For
example, ithe Plaintiff was not able to draw inference to show contributable
negligence of how the opioid crisis of one agency help.in the loss of his pension in
another agency. The employee lost incorne and currently live in a HUD housing

 
On ea ag mer ee . . . aos bee + . - .
. : - . we ~ nm

- a : o
meth. cerns Rite ea here amen tehdmaome amin diss vitur ceatet a Drums hs arlene! ion ORL ode hee St whemirbrathe es pe

Case 1: 30. -CV- O5636- TRB Document 1 “Filed “OS10/30" ‘pag 85 rot *

Project of Baltimore City, without his pension. After refusing to give up, the
Plaintiff choice to contact The Maryland Board of Special Appeals; as a Maryland
resident for jurisdiction over Matters downgrading to an American Veteran of the
Arm Forces, Changes; conducts; and Termination of work due to health;
employers & others seem not to be of comfort to the employee's feeling victimize
by the lack of support to what Plaintiff felt was proven Relevant. So, it's important
to keep facts; the 8th Circuit recently adopted the “reasonable employee standard

_ for Sarbanes-Oxley Act whistleblower claims. The 8th Circuit stated that a whistle

blowing employee is not protected from retaliation under SOX if a reasonable
person, in the same position and with the same training and experience, would not
have believed there was a securities violation to report. This is also known as the
Sylvester standard from the case of Sylester v. Parexel Int’l.: Under opioids are
you in a sound mind, Chapman v. SSA; a public interest or not?

Everyone in America knows that “ignorance of the law is no excuse.” It is

drummed into students from their first civics class in elementary school, so much
so that it is a part of our cultural heritage. The phrase captures an important -
concept about culpability. It stems from a time when criminal law was grounded in
morality and a shared understanding of wrongfulness and when crimes were
self-evident wrongs-——what the law calls “wrong in their essence,” or “ malum in
sé.” Perhaps the best example of how deeply this idea is ingrained in society is
the...but some of us don't know & need help.

Therein lies the problem. The criminal laws are not always easy to track down and
not always easy to understand. In fact, many laws are nearly impossible to .
understand in all of their complexity, and the whole corpus of federal law is in fact
impossible to know.

Such as Title 18 of the U.S. Code—for ease of location and understanding.
Additionally, Congress should require the executive branch to keep the list
up-to-date, to ensure that Americans have a fighting chance to keep up with the
criminal laws that apply to their conduct. |

it presents a critical summary of the most important attempts to
conceptually clarify the connection between ... Are those rights codified

 

 

 
Pe eit Reagan emt ares seca ca

Seen a ape Sight eo Docu 1 Hed oarttra0" -pageueurer |

under human rights law? Do they entail binding obligations for identified
duty-bearers? Are those duties of plausible compliance?

This paper tries to clarify the conceptual gap. It presents a critical summary
of the most important attempts to conceptually clarify the connection
between poverty and human rights of Mr. Chapman. That conceive
poverty as a cause or consequence of human rights violations. Rights,
laws and jurisprudence...and decisions of managernent, in 1978, | was
force to leave college to maintain employment at IRS. | was told, in order
to keep my job | had to work full time: which meant | had to stop working
pait time & leave coliege or go to night school; to maintain employment at
IRS. Than once adhering to this issue, | began working full time & than |
was fold that | was to be release; by the President Jimmy Carter, due to
downsizing of the government.

I was‘left with no job nor a means to pay for college after | was released from
service. | was addressed by administration as if | was being Ostracized for being
in the Stay In School Program, that helped those from Black Schools.. -again the

: Stay-in-School Program was away to get in and downsizing was away prior to

+ voting down Affirmative Action, that hurt those in.need. In the 1980's, | was
hired as a Mail Driver @ the US Postal Service in Balt. City. That year the only
work the Black Men who was hired with me did was to unload tracker trailers &
sort mail: that was the dirty-est job @ the post ofc. Others, mainly the whites,
was being trained as Drivers. | was told although | was hired as a Driver, 1/2 ton,
3/4's or Rural; | was to unload tracks for now. After some months & no change, |
accepted another job. | also, donot.believe my USPS Position was added to my
Federal Service Tenure. After, reading this material, does it appear that the
Plaintiff had been taken advantage of or was his short falls by the hands of the
ones, he have been writing about?

Than employment began @ the Dept. of the Treasury until 1985; prior to Military
Service until 1987; than too State Service, until 1992. SSA made decisions in Mr.
Chapman's career.. From day one, Mr. Chapman enter service with SSA, in the
Woodlawn Office of the Annex Bidg., in 1992. After leaving Md. St. Gov't., for
what Mr. Chapman believed was-to be a grade promotion yearly toits -

 

 
 

 

Sten a — “Cage 120tv" ‘00636: IKB“Doctment't Sp—Fited-09/40/20- ‘page-8zotot... meee

journeymen level. Than be eligible for promotion based on the concept of 52
weeks at the next-lower grade: per Mr. Walt Plines, Chief of DFAM, who hired the
Plaintiff. Mr. Plines retired & was replaced by Mrs. Bonnie Kind; but she didnot
fulfill the promise in 1993. {didnot get a promotion until | went to SSA-OHA in
Falls Church, Va., in 1995. Than | was told in Office Management or OM, by my
Supervisor that | was using the promotion as a stepping stone to get out as

oppose to staying for a duration of time as she felt was warrant for the hiring (in
my estimation of what was being said) in my attempt to be promoted to the next
highest grade. After leaving HQ's in 1995 to the field; The Glen Burnie Office in’
2001, DO-283, where | was separated from service in 2005, as a Social Insurance

Specialist-GS11. After separating from service in 2005 for health reasons; I filed

a claim for Disability Retirement in 2007; @ that time, | had not work since 2006,
The Comptroller Office of Md., in State Service, as an unsuccessful work attempt.

The Opioid Crisis.

As of Jan. 9, 2019; Mr. Chapman’ S request for His FERS- Pension from OPM is being
address by the Wash., DC. Office of the Merit System Protection Board since

2018. -The Plaintiff was‘told, there are no Judges to hear cases as the Gov't have

~ not the staff to address their case load, since 2017. Since Jan. 2018, to about
May '2019, there was a gov't shut down. This case arose out of a disabled
veteran being separated from federal service due to health in 2005. At that time
employee sign a.form, he thought was for a refund of his leave & earnings
records. After finding out of the opioids employee was given while in Doctors’
care at time of separation; employee believed he was wrongfully terminated, in
2005. This claim for his pension was filed in June 2017 with OPM; & OPM had
Mr. Chapman to withdraw his claim based on the form 3106; stated SSA issued
the form and that Plaintiff's concern was with SSA. SSA stated they are not able
to heip Plaintiff, & Plaintiff's issue is with OPM. The claimant than filed a new
form 185 to the MSPB: based on the SSA Separation Package i in 2005, was asked

- who issued the form 3106 & who mis-lead the employee to a wrongful

termination.

2.) Mr. Chapman believe his wrongful termination was done by SSA, knowing of
the worsening conditions of Mr. Chapman; as SSA sort to discredit by addressing

 

 
 

Cg _TTE'NSLSL_—CO

a nnn ee DO tv DOSSE IRE Dokument —tketosite/>0 | Bage 98-01 SE: Se ee

Mr. Chapman’ s force Resignation, as the Supervisor stated | hope you don't come
back, and he quit his job; and is not due help in addressing complaints for being of
veteran status, in need of stress relief.

3.) Other issues arose over time since being employed @ SSA...

Is the course of action lawful or not; pragmatic proceedings as if governed by
their own interpretation of the interest in the wake of deviations? Inadequate
to law, deviations weaken & evade the flow of individuals’ (Mr. Chapman s)
Rights. Some of the toxic disrespect for rights in judgment with errors defined
SO neatly in civil liberties as “Harmful” (grounds for disbarment: any violations
against the law @ relevant parts: is nota “Harmless Error”). The narcotics from
one agency to the mis-leading of or mis- understanding of another: Mr. Chapman
is out of a pension he work for, since Jan. 1977 to May 2005: as a veteran
protected by the gov't he served. The Dept. of Veteran Affairs - once .
determining disability; VA went on to provide medical assistance to Plaintiff of
Hon. Discharge, Medical notes also provided the types of medications Plaintiff
was on at time of separation from the work force in 2006; with authorization for
SSA to request any documents it needed. VA stated they would not be able to
help the veteran on legal matters: There have to be help for the veteran if
“America is to bound-up its wounds". | currently have VA as my health provider
per the Health Care Act for mandatory health coverage. Mr. Chapman's records
indicated college transcript & r resume; college credits to enter military @ E3 &
work history in "Portfolio to enter military.@ E5 per Sgt. Powell, Recruiter.
Plaintiff's military service for appeal was to change the Narrative Reason for
Separation, item # 28 of my DD214 to read separation Medical Discharge; after
winning Motion at Court Martial; Thus, promotion would be granted after 12
months of Active Duty; and or if Original Contract which read 20yrs enlistment
from Oct. 1985, there would not had been a bar on the first 20yrs of service;
Plaintiff would had went to the NCO Academy; Plaintiff would had received His
enlistment bonus; by winning his motion at court martial, Plaintiff should had
received his pay back for the months under article 15. DD149 was done to
correct other Entre issues as well. DD1966 was done, stated by RS., this would
get you in the door & into pay & off the Delay Entry, 1985; Oct.: & that rank

 

 
 

LEE <$<$§$§$§$ <r e
Tere nee, So SOOURSCUKB” DoctimeMr -Fited- 0920/26 PageBo-ofda 2

would follow once transcript & civilian folder catch-up to your military file, per
Recruiting Sgt. Powell; a recruiting tool or the military not fulfilling its promises,
Congressional Inquiries -- to show what the Justice Dept., lack in fairness to the
opioid crisis of the veteran & those who don't respect the fullness of the law: to
protect the veteran, the aged individual & that which has sold or out source its
citizens for profit...the Jag Office drop the ball for aid at discharge. Inter-Agency
issues, Past rulings are not being applied to all. The US Atty Ofc., has power
citizens need for due process. The Supreme Court need to be fair to all citizens
in forcing the lower courts to address all compliance...complaints. The
constitution has rules & some of its' Courts are not addressing the fairness to all
vs. procedural norms. The masses are the fighting citizens of a Nation...treat
them better to want for nothing. 1, E2, E3 pay is not acceptable for a Soldiers
life (higher wages for grunt pay}. The delay entry program has to address issues
for entry & the portfolio for rank that did not include the work history. Policies
are in-place for a reason; not to be discriminatory... Still no response as to if my
request went to the Judicial Committee of Congress. Question to the Court; why
was the Veteran of disabled conditions, out of work for more than a year, not
awarded a favorable decision for the substantial evidence of Plaintiff? How is
losing one’s pension in the opioid crisis, not relevant?

Intending to reduce my disadvantage, experienced by these agencies...unjust
forms of inequality in the context of allocation of employment practices favoring |
individuals belonging to groups known to have been discriminated against
previously, have come to be known as the "N" word looking for fairness from the
higher-ups (MLK, Jr. for fairness in the Law)(Thurgood Marshail for the shaping of
current times; the sharpness for affirmative action for all): To keep from voting »
down the gains that help the veteran & citizen to have civil & constitutional rights.
Prejudice, bias, intolerance, narrow as the unfairness ate athim. Women &
Men pursued, "What are you going to do about it, March". Then they laugh @
us. Affirmative action for the law & legal practice favored the rich; in Chapman
vs. SSA, no one wanted to pro bono in a fight against the gov't. The Process of a
business or a Gov'tal agency in which it gives special rights to hiring or
advancement to ethnic minorities or veterans, to make-up for past

 

 
 

 

mens Race T50-cvOOSSEIRE Docunisntt Fred 0310120 ~Paye ser oF stems te

discriminations or for serving the country, goes against them, & what had been
played out; or less privilege if the end result is not that of a high paid lawyer or
one to argu on the Supreme Court Floor for a Minority, the injust will continue.
Discrimination treated me differently, Negatively or Positively; rather than
assessing Plaintiff's meds & conditions: the needs for the laws, policies, guidetines
& administrative practices "intended to end & correct the effects of a specific .
form of discrimination," the impetus toward redressing the disadvantage
associated with the impetus to ensure the public the veteran would be taken care
of has to work. Note the side that is addressing case regulations as a balance for
an outcome, at Relevant Parts, ssr96-8p. The due process in that is, whether it
makes no distinction between laws designed to improve the conditions of freed
slaves & their descendants & those that penalize that population. So there isa
Presence that the 4th Circuit didnot want to hear in the accountability for the Law
in Whole to address the deviation by the ALJ to isolate & quarantine & than
exclude or accept at ssa96-8p. Establishing an official policy & dialog by the
Courts in the Substantial Evidence of VA, in an Inter-Agency Matter. Then there
are no results under a Decision to show "Errors" ... and similar conditions De facto
to the meaning of wrongful Termination ... as much as ever the De jure meaning
of the jaws in Administrative Decisions ... thus, look to why management said the
Plaintiff quite his job; as Plaintiff stated he Resign due to Health ... Class Action
Suit against SSA & why the Field Employee is not apart of the injustice on him as
well. Now look at the loop holes of the case of 1875 were the mind set of some is
still about the freedom of the Black Man in the United States. It also illustrated
the Courts reluctance to engage in challenges of small cases of the mass
public...to challenge the courts in ethics or Prudence for or in the Law. In wake of
Precedence for Binding & Unbinding Opinion to be heard by this Court, to justify
Plaintiff's request. From 1974 to 2005, Plaintiff had received a Master's Degree &
a GS-11step2 grade in the Federal Gov't: Thus, seeking Restitution for a Non
Commission Officer's Status, back monies owed; Disability Retirement - 72, SSA;
His Federal Retirement Pension-FERS; and in light of the Opioid Crisis, a 1S5yr Gov't
Service Pin, & Restitution for the Wrongful-Termination from employment of
Smiilion dollars; for Hardship that placed the Plaintiff in his Poverty state of Mind
& Economic conditions of low income living. Mr. Chapman is being

 

 
EEE Yy re

eee eee roe-aetdoeseaKe~ Document 1-Filed:03/10/20 - Page 91 of 92. wie a

treated like a <. To say, if Class Action don't include all the people, than who will
“Argu what is Reasonable Acceptance?

* The Bill of Rights - - Amendment 9, Rights not listed,
... Every Citizen should be aware that he has these rights in order to
protect them,

* Issues brought-out in case:

1.) The right to be judge without error (or so call "Harmless Errors").

a.) Deviations; Incomplete Reports: Inconsistence(s)

b.) Elements of Hate; He must Fail: Field Employees to HQ
Employees; overlooking & not correcting of issues; that which
constitute Disbarment.

c.) Disparage, Disparagement in lowing of the quality of the
Plaintiff's life: Decisions based on not knowing if the decision is
of correct Legal standards. To ignore Plaintiff for review on
Relevant Parts in the Courts ... Unfair Decisions.

2.) How can the Head of the Judicial Branch of Gov't. be made to view a
Constitutional Matter, if the US. Atty. Gen. is Head of the Court System: & Law
Enforcement? How can a case be adjudicated if the Judges don't know if the
Lower Court Ruling is Legally Correct? Then, how can the Supreme Court denyA .
Writ without Due Process? The Oppossing factors in order to correct the wrong
(38CFR, Veteran Relief, but not limited to PTSD to SSR96-8P, not limited to
76F.3d585,589(4th Cir) for 20CFR404.1520. |

Sincerely,

Terry R. Chapman, Pro Se.
